


EXHIBIT 10.17































CREDIT AGREEMENT




among

NATIONAL HEALTH INVESTORS, INC.,


THE LENDERS FROM TIME TO TIME PARTY HERETO

and

REGIONS BANK, AS ADMINISTRATIVE AGENT, SWING LINE LENDER AND ISSUING BANK

   

November 4, 2010

   

REGIONS CAPITAL MARKETS,

AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

















ARTICLE I DEFINITIONS AND TERMS 1

SECTION 1.1 DEFINITIONS 1

SECTION 1.2 RULES OF INTERPRETATION 20

SECTION 1.3 CLASSIFICATION OF LOANS AND BORROWINGS 21

SECTION 1.4 ACCOUNTING FOR DERIVATIVES 21

ARTICLE II CREDIT TERMS 22

SECTION 2.1 COMMITMENTS 22

SECTION 2.2 LOANS AND BORROWINGS 22

SECTION 2.3 REQUESTS FOR BORROWINGS 23

SECTION 2.4 SWING LINE LOANS 23

SECTION 2.5 LETTERS OF CREDIT 24

SECTION 2.6 FUNDING OF BORROWINGS 27

SECTION 2.7 INTEREST ELECTIONS 28

SECTION 2.8 TERMINATION AND REDUCTION OF COMMITMENTS 29

SECTION 2.9 REPAYMENT OF LOANS; EVIDENCE OF DEBT 29

SECTION 2.10 PREPAYMENT OF LOANS 30

SECTION 2.11 FEES 31

SECTION 2.12 INTEREST 32

SECTION 2.13 ALTERNATE RATE OF INTEREST 33

SECTION 2.14 GUARANTIES 33

SECTION 2.15 PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK; DEFAULTING
LENDER  34

SECTION 2.16 SHARING OF PAYMENT BY LENDERS 36

SECTION 2.17 INCREASE IN REVOLVING CREDIT COMMITMENTS 36

ARTICLE III YIELD PROTECTION 38

SECTION 3.1 INCREASED COSTS 38

SECTION 3.2 TAXES 39

SECTION 3.3 BREAK FUNDING PAYMENTS 41

SECTION 3.4 SURVIVAL 42

ARTICLE IV REPRESENTATIONS AND WARRANTIES 42

SECTION 4.1 EXISTENCE, QUALIFICATION AND POWER 42

SECTION 4.2 AUTHORIZATION; NO CONTRAVENTION 42

SECTION 4.3 GOVERNMENTAL AUTHORIZATION; CONSENTS 42

SECTION 4.4 BINDING EFFECT 42





ii
















SECTION 4.5 FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT 42

SECTION 4.6 LITIGATION 43

SECTION 4.7 NO DEFAULT 43

SECTION 4.8 OWNERSHIP OF PROPERTY; LIENS 43

SECTION 4.9 ENVIRONMENTAL COMPLIANCE 43

SECTION 4.10 INSURANCE 43

SECTION 4.11 TAXES 43

SECTION 4.12 ERISA COMPLIANCE 44

SECTION 4.13 SUBSIDIARIES 44

SECTION 4.14 DISCLOSURE 44

SECTION 4.15 COMPLIANCE WITH LAWS 45

SECTION 4.16 MARGIN REGULATIONS; INVESTMENT COMPANY ACT; ETC 45

SECTION 4.17 SOLVENCY 45

SECTION 4.18 PERMITS, FRANCHISES 45

SECTION 4.19 MATERIAL AGREEMENTS 45

SECTION 4.20 REIT STATUS 46

ARTICLE V CONDITIONS 46

SECTION 5.1 CONDITIONS OF THE INITIAL LOAN(S) OR LETTER(S) OF CREDIT 46

SECTION 5.2 CONDITIONS OF EACH LOAN OR LETTER OF CREDIT 47

ARTICLE VI AFFIRMATIVE COVENANTS 47

SECTION 6.1 FINANCIAL STATEMENTS; BUDGET 48

SECTION 6.2 CERTIFICATES; OTHER INFORMATION 48

SECTION 6.3 NOTICES 49

SECTION 6.4 PAYMENT OF OBLIGATIONS 49

SECTION 6.5 PRESERVATION OF EXISTENCE, ETC 49

SECTION 6.6 MAINTENANCE OF PROPERTIES 50

SECTION 6.7 MAINTENANCE OF INSURANCE 50

SECTION 6.8 COMPLIANCE WITH LAWS 50

SECTION 6.9 BOOKS AND RECORDS 50

SECTION 6.10 INSPECTION RIGHTS 50

SECTION 6.11 USE OF PROCEEDS 51

SECTION 6.12 FINANCIAL COVENANTS 51

SECTION 6.13 NEW SUBSIDIARIES 51





iii
















SECTION 6.14 FURTHER ASSURANCES 51

SECTION 6.15   STATUS 51

SECTION 6.16 BANK ACCOUNTS 52

ARTICLE VII NEGATIVE COVENANTS 52

SECTION 7.1 LIENS 52

SECTION 7.2 INVESTMENTS 53

SECTION 7.3 INDEBTEDNESS 54

SECTION 7.4 FUNDAMENTAL CHANGES 54

SECTION 7.5 DISPOSITIONS 55

SECTION 7.6 CHANGE IN NATURE OF BUSINESS 55

SECTION 7.7 TRANSACTIONS WITH AFFILIATES 55

SECTION 7.8 MARGIN REGULATIONS 55

SECTION 7.9 BURDENSOME AGREEMENTS 56

SECTION 7.10 DISSOLUTION, ETC 56

SECTION 7.11 SALE AND LEASEBACK TRANSACTIONS (AS LESSEE) 56

SECTION 7.12 AMENDMENT OF CERTAIN AGREEMENTS 56

SECTION 7.13 RESTRICTED PAYMENTS 56

SECTION 7.14 ACCOUNTING CHANGES 56

ARTICLE VIII EVENTS OF DEFAULT, ETC 56

SECTION 8.1 EVENTS OF DEFAULT 56

SECTION 8.2 REMEDIES 58

SECTION 8.3 APPLICATION OF FUNDS 59

ARTICLE IX ADMINISTRATIVE AGENT 60

SECTION 9.1 APPOINTMENT AND AUTHORITY 60

SECTION 9.2 RIGHTS AS A LENDER 60

SECTION 9.3 EXCULPATORY PROVISIONS 60

SECTION 9.4 RELIANCE BY ADMINISTRATIVE AGENT 61

SECTION 9.5 DELEGATION OF DUTIES 62

SECTION 9.6 RESIGNATION OF ADMINISTRATIVE AGENT 62

SECTION 9.7 NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS  63

SECTION 9.8 NO OTHER DUTIES, ETC 63

SECTION 9.9 GUARANTY MATTERS 63

SECTION 9.10 RELATED CREDIT ARRANGEMENTS 63

ARTICLE X MISCELLANEOUS 63





iv
















SECTION 10.1 AMENDMENTS, ETC 63

SECTION 10.2 NO WAIVER; CUMULATIVE REMEDIES 65

SECTION 10.3 NOTICES GENERALLY 65

SECTION 10.4 EXPENSES, INDEMNITY; DAMAGE WAIVER 67

SECTION 10.5 SUCCESSORS, ASSIGNMENT 69

SECTION 10.6 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY 72

SECTION 10.7 NO THIRD PARTY BENEFICIARIES 72

SECTION 10.8 TIME 73

SECTION 10.9 SEVERABILITY OF PROVISIONS 73

SECTION 10.10 COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION  73

SECTION 10.11 GOVERNING LAW; JURISDICTION; ETC 73

SECTION 10.12 WAIVER OF JURY TRIAL 74

SECTION 10.13 RIGHT OF SET OFF 74

SECTION 10.14 SURVIVAL 74

SECTION 10.15 USURY 75

SECTION 10.16 USA PATRIOT ACT NOTICE 75

SECTION 10.17 REPLACEMENT OF LENDERS 75

SECTION 10.18 TERMINATION OF EXISTING CREDIT AGREEMENT; WAIVER OF BREAKAGE COSTS
 76

Exhibits

A - Form of Assignment and Assumption

B - Form of Compliance Certificate

C - Form of Borrowing Request

D - Form of Interest Rate Election Notice

E - Form of Prepayment Notice




Schedules

2.1 - Commitments

4.12(d) - Pension Plans

4.13 - Subsidiaries





v
















CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of November 4, 2010,
by and among NATIONAL HEALTH INVESTORS, INC., a Maryland corporation (the
“Borrower”), EACH LENDER FROM TIME TO TIME PARTY HERETO (collectively, the
“Lenders” and each, individually, a “Lender”), and REGIONS BANK, an Alabama
state bank, as Administrative Agent, the Swing Line Lender and the Issuing Bank.

The parties hereto agree as follows:

ARTICLE I
DEFINITIONS AND TERMS

SECTION 1.1 DEFINITIONS.  For the purposes of this Agreement, the following
terms have the meanings set forth below:

“Acquisition” any acquisition (whether in a single transaction or series of
related transactions) of (a) all or substantially all of the assets of any
Person, or any material assets or material line of business (including any real
property and related assets) (with “materiality” being determined by having a
fair market value in excess of $5,000,000), whether through purchase, merger or
otherwise; or (b) Equity Interests or Voting Power of a non-Subsidiary if, as a
result of such transaction or transactions, such non-Subsidiary becomes a
Subsidiary.

“Administrative Agent” means Regions in its capacity as administrative agent
under the Loan Documents, and any successor administrative agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or under common Control with, such Person (and a Person shall be
deemed to have Control if such Person, directly or indirectly, has rights to
exercise Voting Power to elect a majority of the members of the Governing Body
of an applicable Person).  

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Lenders.  The initial amount of the Aggregate Revolving Credit
Commitments is $50,000,000.

“Aggregate Term Loan Commitments” means the Term Loan Commitments of all the
Lenders.  The initial amount of the Aggregate Term Loan Commitments is
$50,000,000.

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Loan Facility represented by (i) at any time during
the Availability Period in respect of such Facility, such Lender’s Term Loan
Commitment at such time and (ii) thereafter, the principal amount of such
Lender’s Term Loans at such time, and (b) in respect of the Revolving Credit
Facility, with respect to any Lender at any time, the percentage (carried out to
the ninth decimal place) of the Revolving Credit Facility represented by such
Lender’s Revolving Credit Commitment at such time.  If the commitment of each
Lender to make Revolving Loans and the





1













obligation of the Issuing Bank to issue Letters of Credit have terminated or if
the Revolving Credit Commitments have expired, then the Applicable Percentage of
each Lender in respect of the Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Lender in respect of the Revolving
Credit Facility most recently in effect, giving effect to any subsequent
assignments.  The initial Applicable Percentage of each Lender in respect of
each Facility is set forth opposite the name of such Lender on Schedule 2.1 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means (a) from the Closing Date until the date of the delivery
of the Compliance Certificate pursuant to Section 6.2(a) for the fiscal quarter
ended September 30, 2010 (the “Initial Period”), 1.50% per annum for Base Rate
Loans, 2.50% per annum for Eurodollar Rate Loans and Letter of Credit Fees, and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.2(a):  




Tier




Consolidated Leverage Ratio

Applicable Rate for

Eurodollar Rate Loans and Letter of Credit Fees

Applicable Rate for

Base Rate Loans

I

< 0.30 to 1.00

2.50%

1.50%

II

≥ 0.30 to 1.00 but < 0.35 to 1.00

2.75%

1.75%

III

≥ 0.35 to 1.00

3.00%

2.00%




Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
following the date a Compliance Certificate is delivered pursuant to Section
6.2(a); provided that, (i) except during the Initial Period, if a Compliance
Certificate is not delivered when due in accordance with such Section, then Tier
III shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until the first
Business Day following the date such Compliance Certificate is delivered, and
(ii) if the Borrower does not appropriately complete the schedules attached to
the Compliance Certificate (including, without limitation, indicating the
appropriate Tier upon which the Applicable Rate shall be determined) indicating
that the Borrower is entitled to the benefit of a lower pricing Tier, then the
Administrative Agent shall not be required to institute any decrease in the
Applicable Rate until the first Business Day after the date on which the
Administrative Agent receives notice from the Borrower indicating such lower
pricing Tier should apply, together with any appropriate supporting information
required by the Administrative Agent.  Notwithstanding the foregoing, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(f).  

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or





2
















any other form approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means (a) in respect of the Revolving Credit Facility, the
period from the Closing Date to the Revolving Credit Termination Date and (b) in
respect of the Term Facility, the period from the Closing Date to the earliest
of (i) the date that is ninety (90) days after the Closing Date, (ii) the
Maturity Date and (iii) the date on which the Term Loans under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).

“Base Rate” means at any time the highest of (a) the per annum rate which
Regions publicly announces from time to time to be its prime lending rate, as in
effect from time to time, (b) the Federal Funds Rate, as in effect from time to
time, plus 0.50%), and (c) the Eurodollar Rate that would then be applicable to
a new Eurodollar Rate Loan with a one month Interest Period (resetting daily)
plus 1.50%. Region Bank's prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  Regions may
make commercial loans or other loans at rates of interest at, above or below
Regions’ prime lending rate.  Each change in Regions’ prime lending rate shall
be effective from and including the date such change is publicly announced as
being effective.

“Base Rate Borrowing” or “Base Rate Loan” means a Borrowing or Loan, as
applicable, that bears interest at a rate based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (c) a Swing Line Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Atlanta, Georgia are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

"Capitalized Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Cash Collateralize” means to deposit cash collateral in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders and the Issuing Bank or, in the case of cash collateral
deposited in connection with the termination of this Agreement or pursuant to
Section 2.5(c) in an account with the Issuing Bank





3
















for its own account.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means any event or series of events by which an event or
series of events by which (a) any Person or group of Persons acting in concert
or other group shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become, after the
date of this Agreement, the "beneficial owner" (within the meaning of such term
under Rule 13d-3 under the Exchange Act) of Equity Interests of the Borrower
representing Voting Power having the right to elect at least 20% of the members
of the Governing Body of the Borrower; or (b) the Governing Body of Borrower
shall cease to consist of a majority of the individuals who constituted the
Governing Body of the Borrower as of the date of this Agreement or who shall
have become a member thereof subsequent to the date of this Agreement after
having been nominated, or otherwise approved in writing, by at least a majority
of individuals who constitute the Governing Body of the Borrower as of the date
of this Agreement:

 “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swing
Line Loans or Term Loans.

“Closing Date” means the date on which the conditions precedent set forth in
Sections 5.1 and 5.2 have been satisfied or waived in accordance with Section
10.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Credit Commitment or a Term Loan Commitment or
any combination thereof (as the context shall permit or require).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B or such other form as may be acceptable to the Administrative Agent.

"Consolidated EBITDA" mean, for any period of determination for the Borrower and
its Subsidiaries calculated on a consolidated basis, without duplication, an
amount equal to the sum of (a) Consolidated Net Income for such period plus (b)
to the extent deducted in determining Consolidated Net Income for such period,
(i) Consolidated Interest Expense, (ii) income tax expense, (iii) depreciation,
depletion and amortization, and (iv) all other items that do not represent a
cash charge in such period or any future period, determined on a consolidated
basis in accordance with GAAP in each case for such period.

"Consolidated EBITDAR" shall mean, for any period of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, an amount
equal to the sum, without duplication, of (a) Consolidated EBITDA and (b)
Consolidated Lease Expense.

"Consolidated Fixed Assets" means, calculated as of any given point in time for
the Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, the fair market value of all tangible real and personal property,
including without limitation equipment,





4
















land and real property improvements.

"Consolidated Fixed Charge Coverage Ratio" means, for any period of
determination for the Borrower and its Subsidiaries calculated on a consolidated
basis, without duplication, the ratio of (a) Consolidated EBITDAR to (b)
Consolidated Fixed Charges.

"Consolidated Fixed Charges" means, for any period of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, an amount equal to the sum of (a) Consolidated Interest Expense for
such period, (b) scheduled principal payments made during such period on
Consolidated Total Debt, and (c) Consolidated Lease Expense for such period.

"Consolidated Funded Debt" means, as of any date of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, (a) all of the Indebtedness, which is Indebtedness (i) for borrowed
money or evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, or (ii) in respect of any
Capitalized Lease or the deferred purchase price of property, whether or not
interest-bearing and whether or not, in accordance with GAAP, classified as a
current liability or long-term Indebtedness at such date, and whether secured or
unsecured, excluding, however, to the extent constituting Indebtedness, accounts
payable, accrued expenses and similar current liabilities incurred in the
Ordinary Course of Business.

"Consolidated Interest Expense" means, for any period of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, an amount equal to the sum of the following: (a) all interest
expense in respect of Indebtedness of Borrower and its Subsidiaries deducted in
determining Consolidated Net Income for such period, together with all interest
capitalized or deferred during such period and not deducted in determining
Consolidated Net Income for such period, plus (b) all debt discount and expense
amortized or required to be amortized in determination of Consolidated Net
Income for such period.

"Consolidated Lease Expense" means, for any period of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, the aggregate amount of fixed and contingent rentals payable by the
Borrower and its Subsidiaries with respect to leases of real and personal
property (excluding rentals payable under Capitalized Leases) determined in
accordance with GAAP for such period.

"Consolidated Leverage Ratio" means, as of any date of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, the ratio of
(a) Consolidated Funded Debt to (b) the sum of (i) Consolidated Funded Debt plus
(ii) Consolidated Tangible Net Worth.

"Consolidated Mortgage Note Receivables" means, as of any date of determination
for the Borrower and its Subsidiaries calculated on a consolidated basis,
without duplication, receivables due on any promissory notes payable to the
Borrower or any of its Subsidiaries, from Persons that are not Affiliates which
are secured by real property and related personal property.

"Consolidated Net Income" means, for any period of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, the gross revenues of the Borrower and the Subsidiaries for such
period less all expenses and other proper charges (including taxes on income),
determined on a combined basis in accordance with GAAP and after eliminating
earnings or losses attributable to outstanding Minority Interests, but excluding





5
















in any event: (a) any gains or losses on the sale or other disposition of
investments or fixed or capital assets, and any taxes on such excluded gains and
any tax deductions or credits on account of any such excluded losses; (b) the
proceeds of any life insurance policy; (c) net earnings and losses of any
Subsidiary accrued prior to the date it became a Subsidiary; (d) net earnings
and losses of any corporation (other than a Subsidiary), substantially all the
assets of which have been acquired in any manner, realized by such other
corporation prior to the date of such acquisition; (e) net earnings and losses
of any corporation (other than a Subsidiary) with which a Borrower or a
Subsidiary shall have consolidated or which shall have merged into or with a
Borrower or a Subsidiary realized by such other corporation prior to the date of
such consolidation or merger; (f) net earnings of any business entity (other
than a Subsidiary) in which the Borrower or any Subsidiary has an ownership
interest unless such net earnings shall have actually been received by the
Borrower or such Subsidiary in the form of distributions in cash, certificates
of deposit, cash equivalents, bankers’ acceptance or marketable securities; (g)
earnings resulting from any reappraisal, revaluation or write-up of assets; (h)
any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary; and (i) any gain arising from the acquisition of any securities of
the Borrower or any Subsidiary.

"Consolidated Tangible Net Worth" as of any date of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, after eliminating all amounts properly attributable to Minority
Interests, if any, in the stock and surplus of Subsidiaries, (a) the total
assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, minus (b) the sum of (i) the total liabilities of the Borrower and
its Subsidiaries that would be reflected on the Borrower’s consolidated balance
sheet as of such date prepared in accordance with GAAP, and (ii) the net book
value of all assets of the Borrower and its Subsidiaries that would be
classified as intangible assets on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such date prepared in accordance with GAAP.

"Consolidated Total Debt" means, as of any date of determination for Borrower
and its Subsidiaries calculated on a consolidated basis, without duplication,
all Indebtedness of the Borrower and its Subsidiaries that would be reflected on
a consolidated balance sheet of the Borrower prepared in accordance with GAAP as
of such date.

"Consolidated Unencumbered Asset Ratio" means, as of any date of determination
for the Borrower and its Subsidiaries calculated on a consolidated basis,
without duplication, the ratio of (a) the sum of (i) unencumbered Consolidated
Fixed Assets, plus (ii) unencumbered Consolidated Mortgage Note Receivables
(capped at $40,000,000 as of any date of determination) to (b) unsecured
Consolidated Total Debt.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition which constitutes an Event of Default or
which, with the giving or receipt of notice or lapse of time or both, would
constitute an Event of Default





6
















hereunder.

“Default Rate” has the meaning set forth in Section 2.12(c).

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
any Loan or participation in any Letter of Credit or Swing Line Loan required to
be funded by it hereunder in accordance with the terms hereof within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder in accordance with the terms
hereof within one Business Day of the date when due, unless the subject of a
good faith dispute and the undisputed portion thereof has been paid over in
accordance with the terms hereof, or (c) has been deemed insolvent or become the
subject of a bankruptcy, insolvency, receivership or similar proceeding, in each
case so long as the applicable condition continues in effect.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollars” or “$” means dollars constituting legal tender for the payment of
public and private debts in the United States of America.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Bank, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or the Borrower’s Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.





7
















“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan of the Borrower or any ERISA Affiliate; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 “Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded upwards, as necessary, to the nearest
one-one hundredth of one percent) equal to: (a) the rate per annum determined by
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period by reference
to the British Bankers’ Association “Interest Settlement Rates” for deposits in
Dollars (as set forth by any service (including Bloomberg, Reuters and Thomson
Financial) selected by Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) in an amount approximately equal to the principal
amount to which such Interest Period applies (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; or (b) if
an interest rate is not ascertainable or available for any reason pursuant to
clause (a) of this definition, the interest rate per annum determined by
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars in an amount approximately equal to the principal amount to which
such Interest Period applies (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period are offered for such
Interest Period to major banks in the London interbank offered market in London,
England at approximately 11:00 a.m. (London time) on the date that is two
Business Days prior to the beginning of such Interest Period.  Each
determination by Administrative Agent pursuant to this definition shall be
conclusive absent manifest error.

“Eurodollar Rate Borrowing” or “Eurodollar Rate Loan” means a Borrowing or Loan,
as applicable, that bears interest at a rate based on the Eurodollar Rate.  For
the avoidance of doubt, no Borrowing or Loan shall be considered a Eurodollar
Rate Borrowing or Eurodollar Rate Loan solely as a result of the application of
clause (c) of the definition of Base Rate.

“Event of Default” has the meaning set forth in Section 8.1.

“Excluded Subsidiaries” means, collectively, (a) Orangeburg Nursing Home, Inc.,
(b) any other Subsidiary from time to time formed or acquired by the Borrower or
any Subsidiary that is





8
















designated by the Borrower by written notice to the Administrative Agent as an
Excluded Subsidiary within 5 days following such formation or Acquisition, and
(c) any Subsidiary that is designated as an Excluded Subsidiary by written
notice to the Administrative Agent and released from the requirement to
Guarantee the Obligations pursuant to Section 2.14 of this Agreement; provided,
that (i) in no event shall (x) the total assets (including Equity Interests in
other Subsidiaries) of any Subsidiary that is an Excluded Subsidiary at any time
equal or exceed 5% of consolidated total assets of the Borrower and its
Subsidiaries (calculated as of the end of the most recent fiscal period end for
which financial statements are available), or (y) the fair market value of all
tangible real and personal property, including without limitation equipment,
land and real property improvements, of any Subsidiary that is an Excluded
Subsidiary exceed 5% or more of Consolidated Fixed Assets (calculated as of the
end of the most recent fiscal period end for which financial statements are
available), (ii) in no event shall (x) the combined total assets (including
Equity Interests in other Subsidiaries) of all Subsidiaries that are Excluded
Subsidiaries at any time equal or exceed 10% of consolidated total assets of the
Borrower and its Subsidiaries (calculated as of the end of the most recent
fiscal period for which financial statements are available), or (y) the combined
fair market value of all tangible real and personal property, including without
limitation equipment, land and real property improvements, of all Subsidiaries
that are Excluded Subsidiaries exceed 10% or more of Consolidated Fixed Assets
(calculated as of the end of the most recent fiscal period end for which
financial statements are available), (iii) in no event shall any Excluded
Subsidiary provide a Guarantee of any Indebtedness of the Borrower or any other
Subsidiary of the Borrower (other than an Excluded Subsidiary) nor shall the
Borrower or any Subsidiary (other than an Excluded Subsidiary) provide any
Guarantee of the Indebtedness of an Excluded Subsidiary, (iv) the Borrower may
from time to time remove any Subsidiary from the definition of “Excluded
Subsidiary” by delivery of written notice of such removal to the Administrative
Agent and delivery of the documentation required by Section 6.13 (as if such
Excluded Subsidiary were formed or acquired on the date of the delivery such
notice), and (v) no Subsidiary that has been designated as an Excluded
Subsidiary and then removed from such definition pursuant to clause (iv) shall
be subsequently re-designated as an Excluded Subsidiary.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.17), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.2(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.2(a).

“Existing Credit Agreement” means that certain Credit Agreement dated February
1, 2010 by and among the Borrower, certain of its Subsidiaries, the lenders
party thereto, and Regions, as Agent.





9
















“Facility” means the Term Loan Facility or the Revolving Credit Facility, as the
context may require.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by Regions from three
Federal funds brokers of recognized standing selected by Regions.

"Fee Letter" means the Fee Letter, dated as of the Closing Date, among the
Borrower, Regions and RCM.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
 For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Borrower, taken together as one accounting period.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

"GAAP" means generally accepted principles of accounting in effect from time to
time in the United States applied in a manner consistent with those used in
preparing such financial statements as have heretofore been furnished to
Administrative Agent by the applicable Person (to the extent heretofore
furnished).

"Governing Body" means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).

"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any





10
















manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien).  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders and each Person party to a Related Credit Arrangement.

 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Healthcare Laws" means all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, including without limitation Section
1128B(b) of the Social Security Act, as amended, 42 U.S.C. Section 1320a 7(b)
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the "Federal Anti-Kickback Statute," and the Social Security Act,
as amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as "Stark Statute."




“Indebtedness” means, with respect to any Person, the following, without
duplication: (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made; (c) all
indebtedness Guaranteed, directly or indirectly, in any manner, or endorsed
(other than for collection or deposit in the Ordinary Course of Business) or
discounted with recourse; (d) all indebtedness in effect Guaranteed, directly or
indirectly, by such Person; (e) all indebtedness secured by (or which the holder
of such indebtedness has a right, contingent or otherwise, to be secured by) any
Lien upon property owned or acquired subject thereto, whether or not the
liabilities secured thereby have been assumed; (f) all indebtedness under (x)
any Capitalized Lease or (y) incurred as the lessee of goods or services under
leases that, in accordance with GAAP, should be reflected on the lessee's
balance sheet; (g) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, and
(h) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the





11
















Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.7.

“Interest Payment Date” means (a) as to Revolving Loans and Swing Line Loans,
the last Business Day of each calendar month, and (b) as to the Term Loans, the
last Business Day of March, June, September and December (commencing March 31,
2011).

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Rate Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Rate Borrowing that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interest or other ownership or profit interest,
warrants, rights, options, obligations or other securities of another Person
(excluding any interests or other securities included in clause (b) of this
definition), (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) any Acquisition.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Issuing Bank” means Regions, in its capacity as issuer of any Letters of Credit
hereunder.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the





12
















context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Agreement” means a form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time, plus (b) the
aggregate amount of unreimbursed drawings under Letters of Credit issued
hereunder.  The Letter of Credit Exposure of any Lender at any time shall be its
Applicable Percentage of the total Letter of Credit Exposure at such time.

“Letter of Credit Fee” has the meaning set forth in Section 2.11(b).

“Letter of Credit Sublimit” means the lesser of (a) $5,000,000 and (b) the
Aggregate Revolving Credit Commitments.  The Letter of Credit Sublimit is part
of and not in addition to the Aggregate Revolving Credit Commitments.

“Lien” means any mortgage, pledge, encumbrance, charge, security interest, lien,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Term Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Subsidiary
Guaranty Agreement, each Letter of Credit Agreement, and any and all other
instruments, agreements, documents and writings executed by a Loan Party in
connection with any of the foregoing.

“Loan Parties” means the Borrower and the Subsidiary Guarantors, collectively.

“Master Lease” means the master agreement lease with National HealthCare
Corporation, which, as of the date hereof, currently expires December 31, 2021
(excluding 3 additional 5-year renewal options).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), or condition (financial or otherwise) of the Borrower and the
other Loan Parties taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

"Material Agreement" means the Master Lease and any other contract or agreement
to





13
















which any Loan Party is a party, by which any Loan Party or its properties are
bound, or to which any Loan Party is subject and which contract or agreement, if
on account of any breach or termination thereof, might reasonably be expected to
result a Material Adverse Effect.

“Material Indebtedness” has the meaning set forth in Section 8.1(e).

“Maturity Date” means (a) for the Revolving Credit Facility, November 4, 2013
and (b) for the Term Loan Facility, November 4, 2015.

"Minority Interests" shall mean any Equity Interest of any class of a Subsidiary
(other than directors’ qualifying shares as required by law) that are not owned
by the Borrower and/or one or more of their Subsidiaries. Minority Interests
shall be valued by valuing Minority Interests constituting Preferred Stock at
the voluntary or involuntary liquidation value of such Preferred Stock,
whichever is greater, and by valuing Minority Interests constituting common
stock at the book value of capital and surplus applicable thereto adjusted, if
necessary, to reflect any changes from the book value of such common stock
required by the foregoing method of valuing Minority Interests in Preferred
Stock.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” means a promissory note executed pursuant to Section 2.9(e).

“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent, any Lender or any other Guaranteed Party pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan, Letter of Credit or Related Credit Arrangement, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
all reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent incurred pursuant to this Agreement, any other Loan
Document or any Related Credit Arrangement), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, together with all renewals, extensions,
modifications or refinancings thereof.

"Ordinary Course of Business" means an action taken by a Person only if such
action is consistent with the past practices of such Person and is taken in the
ordinary course of the normal day-to-day operations of such Person.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or





14
















other applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned to such term in Section 10.5(d).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time.

“Payment Office” means the office of the Administrative Agent located at 3050
Peachtree Road, NW, Suite 400, Atlanta, GA 30305, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.

 “Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431 and
432 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code and is
maintained or is contributed to by the Borrower and any ERISA Affiliate.

“Permitted Liens” means any Lien permitted under Section 7.1

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

"Preferred Stock" shall mean, in respect of any corporation or other legal
entity, shares of the capital stock of such corporation or comparable interests
in such other legal entity that are entitled to preference or priority over any
other shares of the capital stock of such corporation or other equity interests
in such other legal entity in respect of payment of dividends or distributions
upon liquidation or otherwise.





15
















"RCM" means Regions Capital Markets, and its successors.

"Real Property" means the real property owned by any Loan Party, or in which any
such Person has a leasehold interest.

"Regions" means Regions Bank, and its successors.

"REIT" means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of actions 856, et seq. of the Internal
Revenue Code.

 “Related Credit Arrangements” means, collectively, any Related Swap Contracts
and any Related Treasury Management Arrangements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Related Swap Contracts” means all Swap Contracts which are now or hereafter
entered into or maintained with a Lender or an Affiliate of a Lender.

“Related Treasury Management Arrangement” means all arrangements for the
delivery of cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements, to or for the benefit of any Loan Party which are now or hereafter
entered into or maintained with a Lender or an Affiliate of a Lender.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, two or more Lenders
having Revolving Credit Exposure, Term Loans and unused Commitments representing
at least 66-2/3% of the sum of the aggregate Revolving Credit Exposure,
outstanding Term Loans and unused Commitments at such time; provided that (i)
the Revolving Credit Exposure of, and the portion of the outstanding Term Loans
and unused Commitments held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders except that
the commitment of any Defaulting Lender to fund risk participations in Letter of
Credit Exposure with respect to any outstanding Letter of Credit at such time
shall be deemed to be held by the Issuing Bank, and (ii) in the event there is
only one Lender that is not a Defaulting Lender, such term shall mean such
Lender.

“Required Revolving Credit Lenders” means, as of any date of determination, two
or more Lenders having Revolving Credit Exposure and unused Revolving Credit
Commitments representing at least 66-2/3% of the sum of the aggregate Revolving
Credit Exposure and unused Revolving Credit Commitments at such time; provided
that (i) the Revolving Credit Exposure of, and the portion of the unused
Revolving Credit Commitments held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Revolving Credit
Lenders except that the commitment of any Defaulting Lender to fund risk
participations in Letter of Credit Exposure with respect to any outstanding
Letter of Credit at such time shall be deemed to be held by the Issuing Bank,
and (ii) in the event there is only one Lender that is not a Defaulting Lender,
such term shall mean such Lender.





16
















“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, treasurer or chief financial officer of such Person.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and to acquire participations in Letters of Credit and Swing Line Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.8 and (b) reduced or increased from time to time pursuant to
assignments by or to such Revolving Credit Lender pursuant to Section 10.5.  The
initial amount of each Revolving Credit Lender's Revolving Credit Commitment is
set forth on Schedule 2.1, or in the Assignment and Assumption pursuant to which
such Revolving Credit Lender shall have assumed its Revolving Credit Commitment,
as applicable.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
Letter of Credit Exposure and Swing Line Exposure at such time.

“Revolving Credit Facility” means, at any time, the revolving credit facility
established pursuant to the Revolving Credit Commitments.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or,
if the Revolving Credit Commitments have terminated or expired, a Lender with
Revolving Credit Exposure.

“Revolving Credit Termination Date” means the earliest of (a) the Maturity Date,
(b) the date on which the Revolving Credit Commitments are terminated pursuant
to Section 2.8 and (c) the date on which all Revolving Loans under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

“Revolving Loan” means a revolving credit loan made pursuant to Section 2.1(b).

“Specified Pay-Off Indebtedness” means the outstanding Indebtedness of the
Borrower under the Existing Credit Agreement.

"Solvent" and "Solvency" mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature and (d) such Person is not





17
















engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person's property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other Person
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power, or in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder means a Subsidiary of the Borrower.

“Subsidiary Guarantors” means, collectively or individually as the context may
indicate, NHI/REIT, Inc., a Maryland corporation, FLORIDA HOLDINGS, IV, LLC, a
Delaware limited liability company, NHI/ANDERSON, LLC, a Delaware limited
liability company, NHI/LAURENS, LLC, a Delaware limited liability company, TEXAS
NHI INVESTORS, LLC, a Texas limited liability company, NHI OF PARIS, LLC, a
Delaware limited liability company, NHI of SAN ANTONIO, LLC, a Delaware limited
liability company, NHI OF EAST HOUSTON, LLC, a Delaware limited liability
company, NHI OF NORTHWEST HOUSTON, LLC, a Delaware limited liability company,
NHI-BICKFORD RE, LLC, a Delaware limited liability company, NHI-REIT OF FLORIDA,
LLC, a Delaware limited liability company, NHI REIT OF ALABAMA, L.P., a Alabama
limited partnership, NHI-REIT OF ARIZONA, LIMITED PARTNERSHIP, a Arizona limited
partnership, NHI-REIT OF FLORIDA, L.P., a Florida limited partnership, NHI-REIT
OF GEORGIA, L.P., a Georgia limited partnership, NHI-REIT OF IDAHO, L.P., an
Idaho limited partnership, NHI-REIT OF ILLINOIS, L.P., an Illinois limited
partnership, NHI OF KANSAS, L.P., a Kansas limited partnership, NHI-REIT OF
MISSOURI, LP, a Missouri limited partnership, NHI-REIT OF NEW JERSEY, L.P., a
New Jersey limited partnership, NHI-REIT OF PENNSYLVANIA, L.P., a Pennsylvania
limited partnership, NHI-REIT OF SOUTH CAROLINA, L.P., a South Carolina limited
partnership, NHI-REIT OF TEXAS, L.P., a Texas limited partnership, and NHI-REIT
OF VIRGINIA, L.P., a Virginia limited partnership, and each other Subsidiary who
may from time to time become a party to the Subsidiary Guaranty Agreement.

“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement of even
date herewith made by each Subsidiary existing on the Closing Date (other than
Orangeburg Nursing Home, Inc.) in favor of the Administrative Agent for the
benefit of the Guaranteed Parties, as supplemented from time to time by
execution and delivery of Subsidiary Guaranty Joinder Agreements.

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary Guaranty
Agreement, executed and delivered by a Subsidiary to the Administrative Agent
pursuant to Section 6.13 or otherwise.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or





18
















bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swing Line
Exposure at such time.

“Swing Line Lender” means Regions, in its capacity as lender of Swing Line Loans
hereunder.

“Swing Line Loan” means a Loan made pursuant to Section 2.4.

“Swing Line Sublimit” means the lesser of (a) $5,000,000 and (b) the Aggregate
Revolving Credit Commitments.  The Swing Line Sublimit is part of and not in
addition to the Aggregate Revolving Credit Commitments.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

“Term Loan” means a term loan made pursuant to Section 2.1(a).

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans, as such commitment may be (a) reduced from time
to time pursuant to Section 2.8 and (b) reduced from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.5.  The initial amount
of each Lender's Term Loan Commitment is set forth on Schedule 2.1, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Loan Commitment, as applicable.





19
















“Term Loan Facility” mean the term loan facility established pursuant to the
Term Loan Commitments.

“Total Outstandings” means the aggregate outstanding amount of all Loans and all
Letter of Credit Exposure.

 “Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

"Voting Power" means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.

SECTION 1.2 RULES OF INTERPRETATION.

(a) Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for such changes approved by the Administrative Agent
in writing) with the Audited Financial Statements.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(b) Unless the context requires otherwise or such term is otherwise defined
herein, each term defined in Articles 1, 8 or 9 of the UCC shall have the
meaning given therein.

(c) The headings, subheadings and table of contents used herein or in any other
Loan Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.

(d) Except as otherwise expressly provided, references in any Loan Document to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Loan Document.

(e) All definitions set forth herein or in any other Loan Document shall apply
to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.





20
















(f) When used herein or in any other Loan Document, words such as “hereunder”,
“hereto”, “hereof” and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.

(g) References to “including” means including without limiting the generality of
any description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.

(h) Except as otherwise expressly provided, all dates and times of day specified
herein shall refer to such dates and times at Nashville, Tennessee.

(i) Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “___%”, such arithmetic
expression shall be interpreted in accordance with the convention that 1% = 100
basis points.

(j) Each of the parties to the Loan Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Loan Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.

(k) Any reference to an officer of the Borrower or any other Person by reference
to the title of such officer shall be deemed to refer to each other officer of
such Person, however titled, exercising the same or substantially similar
functions.

(l) Any definition of or reference to any agreement, instrument or other
document (including any organizational document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document).

(m) Any financial ratios required to be maintained by Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

SECTION 1.3 CLASSIFICATION OF LOANS AND BORROWINGS.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.4 ACCOUNTING FOR DERIVATIVES.  In making any computation or
determining any amount pursuant to Section 6.12 by reference to any time
appearing on the balance sheet or other financial statement of Borrower and its
Subsidiaries, all adjustments to such computation or amount resulting from the
application of FASB ASC Topic 815 shall be disregarded; provided that any
realized gain or loss shall be included in such computations.





21
















ARTICLE II
CREDIT TERMS

SECTION 2.1 COMMITMENTS.  

(a) Term Loan Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Term Loans to the Borrower from
time to time, on any Business Day during the Availability Period for the Term
Facility, in an aggregate amount not to exceed such Lender’s Term Loan
Commitment.  Each Term Loan shall consist of Term Loans made simultaneously by
the Term Lenders in accordance with their respective Applicable Percentages of
the Term Facility.  Amounts borrowed under this Section 2.1(a) and repaid or
prepaid may not be reborrowed.

(b) Revolving Credit Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period for the Revolving Credit
Facility in an aggregate principal amount that will not result in (i) such
Lender's Revolving Credit Exposure exceeding such Lender's Revolving Credit
Commitment or (ii) the sum of the total Revolving Credit Exposures exceeding the
Aggregate Revolving Credit Commitments.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans.

SECTION 2.2 LOANS AND BORROWINGS.  

(a) Each  Loan (other than a Swing Line Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
 The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.  

(b) Subject to Section 2.13, each Borrowing (other than a Swing Line Loan) shall
be comprised entirely of Base Rate Loans or Eurodollar Rate Loans as the
Borrower may request in accordance herewith.  Each Swing Line Loan shall be a
Base Rate Loan.

(c) At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000.  At the time that each Base
Rate Borrowing (other than a Swing Line Loan) is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that a Base Rate Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Revolving Credit
Commitments or that is required to finance the reimbursement of a Letter of
Credit drawing.

(d) Each Swing Line Loan shall be in an amount that is an integral multiple of
$25,000 and not less than $50,000.  

(e) Borrowings of more than one Type and Class may be outstanding at the same
time; provided that there shall not at any time be more than a total of five
Eurodollar Rate Borrowings outstanding.





22
















(f) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.3 REQUESTS FOR BORROWINGS.  To request a Borrowing (other than a Swing
Line Loan), the Borrower shall notify the Administrative Agent of such request
in writing (which may be via facsimile or email) (a) in the case of a Eurodollar
Rate Borrowing, not later than 10:00 a.m., three Business Days before the date
of the proposed Borrowing or (b) in the case of a Base Rate Borrowing, not later
than 10:00 a.m. on the date of the proposed Borrowing.  Each such Borrowing
Request shall be irrevocable, and shall, if in writing, be in substantially the
form of Exhibit C attached hereto (or such other form as may be approved by the
Administrative Agent).  Each such Borrowing Request shall specify the following
information in compliance with Section 2.2:

(a) whether the requested Borrowing is to be a Revolving Borrowing or Term
Borrowing;

(b) the aggregate amount of the requested Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be a Base Rate or Eurodollar Rate Borrowing;

(e) in the case of a Eurodollar Rate, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(f) the location and number of the account to which funds are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing.  If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month's duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.

SECTION 2.4 SWING LINE LOANS.

(a) As a convenience to the Borrower, the Swing Line Lender, in its sole
discretion, may make Swing Line Loans to the Borrower from time to time during
the Availability Period for the Revolving Credit Facility, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swing Line Loans exceeding the Swing
Line Sublimit or (ii) the sum of the total Revolving Credit Exposures exceeding
the Aggregate Revolving Credit Commitments.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Swing Line Lender may
make and the Borrower may borrow, prepay and reborrow Swing Line Loans.

(b) Swing Line Loans shall be made available to the Borrower by means of a
credit to a deposit account of the Borrower with the Swing Line Lender pursuant
to arrangements mutually acceptable to the Borrower and the Swing Line Lender.  





23
















(c) The Swing Line Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the Swing
Line Loans outstanding.  Such notice shall specify the aggregate amount of Swing
Line Loans in which Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Credit Lender, specifying in such notice such Lender's Applicable Percentage of
such Swing Line Loan or Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swing Line Lender, such Lender's
Applicable Percentage of such Swing Line Loan or Loans.  Each Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Line Loans pursuant to this paragraph is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.6 with respect to Loans made
by such Lender (and Section 2.6 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swing Line Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any participations in any
Swing Line Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swing Line Loan shall be made to the Administrative Agent and
not to the Swing Line Lender.  Any amounts received by the Swing Line Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swing Line Loan after receipt by the Swing Line Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swing Line Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swing Line Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swing Line Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
 

SECTION 2.5 LETTERS OF CREDIT.  

(a) Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or the account of
any Subsidiary, in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank (in a minimum amount of $25,000 unless otherwise approved by
the Issuing Bank), at any time and from time to time during the Availability
Period for the Revolving Credit Facility; provided that the Issuing Bank shall
not be required to issue or extend any Letter of Credit if (x) any Lender with a
Revolving Credit Commitment is a Defaulting Lender, (y) any Person that Controls
such Lender or its holding company has been deemed insolvent or become the
subject of a bankruptcy, insolvency, receivership or similar proceeding or (z)
any Lender or any such Person is believed in good faith by the Issuing Bank to
have defaulted in fulfilling its obligations under one or more other syndicated
credit facilities.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any Letter of
Credit Agreement, the terms and conditions of this Agreement shall control.  

(b) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send via





24
















facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least by 10:00 a.m. three Business Days in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Borrower also shall submit a Letter of Credit Agreement in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (i) the Letter of Credit Exposure shall not exceed the
Letter of Credit Sublimit and (ii) the sum of the total Revolving Credit
Exposures shall not exceed the Aggregate Revolving Credit Commitments.

(c) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension exclusive of evergreen renewal provisions) and
(ii) the date that is five Business Days prior to the Maturity Date (unless, in
the case of this clause (ii), the Borrower makes arrangements satisfactory to
the Issuing Bank to Cash Collateralize such Letter of Credit on or before the
date that is five Business Days prior to the Maturity Date).

(d) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Bank or the Lenders, the Issuing Bank hereby grants to each Revolving
Credit Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender's
Applicable Percentage of each drawing of each Letter of Credit not reimbursed by
the Borrower on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) If the Issuing Bank shall make any payment in respect of a drawing under a
Letter of Credit, the Borrower shall reimburse such payment by paying to the
Administrative Agent an amount equal to such payment not later than 1:30 p.m. on
the date of such payment if the Borrower shall have received notice of such
drawing prior to 10:00 a.m. on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
1:30 p.m. on the Business Day immediately following the day that the Borrower
receives such notice (together with interest thereon at the rate applicable to
Base Rate Revolving Loans hereunder).  If the Borrower fails to make such
payment when due, the





25
















Administrative Agent shall notify each Revolving Credit Lender of the applicable
drawing, the payment then due from the Borrower in respect thereof and such
Lender's Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.6 with respect to Loans made by such Lender (and Section
2.6 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Credit Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such payment.

(f) The Borrower’s obligation to reimburse Letter of Credit drawings as provided
in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder.
 Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank's failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
 In furtherance of the foregoing and without limiting the generality thereof,
the parties agree that, with respect to documents presented which appear on
their face to be in substantial compliance with the terms of a Letter of Credit,
the Issuing Bank may, in its sole discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.  





26
















(g) The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
 The Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by facsimile) of such demand for payment and
whether the Issuing Bank has made or will make a payment thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Revolving
Credit Lenders with respect to any such payment.  

(h) If the Issuing Bank shall make any payment under a Letter of Credit then,
unless the Borrower shall reimburse such payment in accordance with paragraph
(e) of this Section, the unpaid amount thereof shall bear interest, for each day
from and including the date such payment is made to but excluding the date that
the Borrower reimburses such payment, at the rate per annum then applicable to
Base Rate Revolving Loans; provided that, if the Borrower fails to reimburse
such payment on the Business Day after the date when due pursuant to paragraph
(e) of this Section, then the Default Rate shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall Cash Collateralize, an amount in cash equal to the Letter of
Credit Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (g) or (h) of
Section 8.1.

(j) Any deposits used to Cash Collateralize Letter of Credit Exposure shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement or, in the case of cash
collateral deposited at the termination of this Agreement or pursuant to
paragraph (a) or (c) of this Section, in an account with the Issuing Bank for
its own account.  The Administrative Agent or Issuing Bank, as the case may be,
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent or Issuing Bank, as the case may be, and
at the Borrower’s risk and expense, such deposits shall not bear interest.
 Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in any such account maintained by the Administrative Agent
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
unreimbursed Letter of Credit drawings and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrower
for the Letter of Credit Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Revolving
Credit Lenders), be applied to satisfy other obligations of the Borrower under
this Agreement.

SECTION 2.6 FUNDING OF BORROWINGS.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swing Line Loans shall





27
















be made as provided in Section 2.4.  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account maintained with the Administrative Agent and
designated by the Borrower in the applicable Borrowing Request; provided that
Revolving Loans made to finance the reimbursement of a drawing under a Letter of
Credit shall be remitted by the Administrative Agent to the Issuing Bank.

SECTION 2.7 INTEREST ELECTIONS.  

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Rate Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swing Line Borrowings, which may not be converted or continued.    

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing by the time that a Borrowing
Request would be required under Section 2.3 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.3:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing), each of which shall be subject to
the requirements set forth in Section 2.2(c) regarding minimum and multiple
amounts applicable to the continuation and conversion of Borrowings;

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.





28
















(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Rate Borrowing and (ii) unless repaid, each
Eurodollar Rate Borrowing shall be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.8 TERMINATION AND REDUCTION OF COMMITMENTS.

(a) The unused portion of the Aggregate Term Loan Commitments shall terminate on
the last day of the Availability Period for the Term Facility.  In addition,
during the Availability Period for the Term Loan Facility, the Borrower may,
upon notice to the Administrative Agent, from time to time terminate the unused
portion of the Aggregate Term Loan Commitments (in whole or in part).  Any such
partial reduction shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000.  

(b) Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Maturity Date.   

(c) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Credit Commitments; provided that (i) each reduction of the Revolving
Credit Commitments shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the sum of the Revolving Credit Exposures would exceed the Aggregate Revolving
Credit Commitments.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Term Loan Commitments or Revolving Credit Commitments
under paragraphs (a) or (c) of this Section at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable.
 Any such termination or reduction shall be permanent and shall, in the case of
any reduction of a Facility be made ratably among the Lenders providing such
Facility in accordance with their respective Commitments thereto.

SECTION 2.9 REPAYMENT OF LOANS; EVIDENCE OF DEBT.  

(a) The Borrower unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender (A) the then unpaid principal amount of each
Revolving Loan on the Maturity Date, and (B) the aggregate principal amount of
all Term Loans outstanding on in even installments of $625,000 on the last
Business Day of March, June, September, and December of each year, commencing on
March 31, 2011;provided, however, that (x) the final





29
















principal repayment installment of the Term Loans shall be repaid on the
Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of all Term Loans outstanding on such date, and (y) each
partial prepayment (whether mandatory or optional) shall be applied to reduce
the principal installments of the Term Loans (including the installment due on
the Maturity Date) in the inverse order of maturity.  In addition, the Borrower
unconditionally promises to pay to the Swing Line Lender the then unpaid
principal amount of each Swing Line Loan on the earlier to occur of (i) the
Swing Line Lender’s demand therefor or (ii) the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.  

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note having terms consistent with this Agreement.  In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
 Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.5) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.10 PREPAYMENT OF LOANS.  

(a) Optional.

(i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without penalty or premium (other than
break funding payments pursuant to Section 3.3), subject to prior notice in
accordance with paragraph (ii) of this Section 2.10(a).  

(ii) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swing Line Loan, the Swing Line Lender) in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Rate
Borrowing, not later than 10:00 a.m., three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Base Rate Borrowing, not later
than 10:00 a.m., on the date of prepayment or (iii) in the case of





30
















prepayment of a Swing Line Loan, not later than 11:00 a.m., on the date of
prepayment.  Each such notice shall be irrevocable, shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid, and, in the case of any written notice or confirmation, shall be signed
by the Borrower in substantially the form of Exhibit E attached hereto or such
other form as may be approved by the Administrative Agent.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

(b) Mandatory.  If for any reason the Revolving Credit Exposure of all of the
Lenders at any time exceeds the Aggregate Revolving Credit Commitments then in
effect, the Borrower shall immediately prepay Loans and/or Cash Collateralize
Letter of Credit Exposure in an aggregate amount equal to such excess; provided,
that the Borrower shall not be required to Cash Collateralize Letter of Credit
Exposure pursuant to this Section 2.10(b) unless after the prepayment in full of
the Revolving Loans and Swing Line Loans the Revolving Credit Exposure of all of
the Lenders exceeds the Aggregate Revolving Credit Commitments then in effect

SECTION 2.11 FEES.  

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage of the applicable
Facility, a commitment fee equal to 0.50% times (i) in the case of the Revolving
Credit Facility, the actual daily amount by which the Aggregate Revolving Credit
Commitments exceed the sum of (x) the outstanding principal amount of all
Revolving Loans (for the avoidance of doubt, not including Swing Line Loans) and
(y) all Letter of Credit Exposure; provided that, if such Lender continues to
have any outstanding Letter of Credit Exposure after its Revolving Credit
Commitment terminates (other than Letter of Credit Exposure that is fully Cash
Collateralized), then such fee shall continue to accrue on the daily amount of
such Lender's outstanding Letter of Credit Exposure from and including the date
on which its Revolving Credit Commitment terminates to but excluding the date on
which such Lender ceases to have any outstanding Letter of Credit Exposure
(other than Letter of Credit Exposure that is fully Cash Collateralized), and
(ii) in the case of the Term Loan Facility, the actual daily amount by which the
Aggregate Term Loan Commitments exceed the outstanding principal amount of all
Term Loans.  Accrued commitment fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Credit Commitments or Term Loan Commitments, as the case
may be, terminate, commencing on the first such date to occur after the date
hereof; provided that any fees accruing after the date on which the Revolving
Credit Commitments or Term Loan Commitments terminate shall be payable on
demand.  All fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit (the “Letter of Credit Fee”), which Letter of Credit Fee shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Rate Loans on the average daily amount of such Lender's Letter of
Credit Exposure during the period from and including the Closing Date





31
















to but excluding the later of the date on which such Lender's Revolving Credit
Commitment terminates and the date on which such Lender ceases to have any
Letter of Credit Exposure, and (ii) to the Issuing Bank with respect to each
Letter of Credit, a fronting fee of 0.125% of the maximum amount of Letter of
Credit Exposure under such Letter of Credit, as well as the Issuing Bank's
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Letter of Credit
Fees accrued shall be payable on the last Business Day of March, June, September
and December of each year, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Credit Commitments terminate and any such fees accruing after the
date on which the Revolving Credit Commitments terminate shall be payable on
demand.  Fronting fees shall be paid on the date of the issuance, amendment (if
the maximum amount of Letter of Credit Exposure is increased by such amendment),
renewal or extension of the applicable Letter of Credit.  Any other fees payable
to the Issuing Bank pursuant to this paragraph shall be payable on demand.  All
Letter of Credit Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  Notwithstanding anything to the contrary contained
herein, upon the request of the Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at a rate equal to the Applicable
Rate plus 4.0% per annum.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
the fees payable in the amounts and at the times set forth in the Fee Letter.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.12 INTEREST.  

(a) The Loans comprising each Base Rate Borrowing (including each Swing Line
Loan) shall bear interest at the Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Rate Borrowing shall bear interest at
the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c) Notwithstanding the foregoing, while an Event of Default exists, upon the
request of the Required Lenders, the Borrower shall pay interest with respect to
Loans at the rate otherwise applicable thereto set forth in the definition of
Applicable Rate plus an additional 4.0% per annum and, with respect to all other
Obligations at the rate applicable to Base Rate Loans set forth in the
definition of Applicable Rate plus an additional 4.0% per annum (as applicable,
the “Default Rate”).  Any principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder that is not paid when due,
whether at stated maturity, upon acceleration or otherwise, shall bear interest,
after as well as before judgment, at the Default Rate regardless of any request
therefor.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Credit Commitments; provided that (i) interest accrued at the
Default Rate shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan
prior to the end of the Availability Period),





32
















accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days.
 The applicable Base Rate or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason (other than solely as a
result of a Change in Law or change in GAAP that occurs after the date of the
delivery of the applicable Compliance Certificate and is applied retroactively),
the Borrower or the Lenders determine that (i) the Consolidated Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and (ii)
a proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, the Borrower shall immediately and retroactively
be obligated to pay to the Administrative Agent for the account of the
applicable Lenders or the Issuing Bank, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the Issuing Bank, as the case may be, otherwise available hereunder, including,
without limitation, rights under Section 2.12(c) and Article VIII.  The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

SECTION 2.13 ALTERNATE RATE OF INTEREST.  If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period does not and will not adequately and
fairly reflect the cost to such Lenders of making or maintaining Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as an Base Rate Borrowing.

SECTION 2.14 GUARANTIES.  All Obligations of the Borrower to the Administrative
Agent or any Guaranteed Party shall be guaranteed jointly and severally by each
Subsidiary of the Borrower (other than any Excluded Subsidiaries), as evidenced
by and subject to the terms of guaranties in form and substance satisfactory to
the Administrative Agent.  To the extent that





33
















any Subsidiary is designated as an Excluded Subsidiary in accordance with the
definition of Excluded Subsidiary or the release of a Subsidiary is otherwise
approved by the Required Lenders in accordance with Section 10.1, the
Administrative Agent is authorized to execute and, promptly upon such
designation or approval shall, at the Borrower’s cost and expense, execute and
deliver a release of such Subsidiary from the Subsidiary Guaranty Agreement on
behalf of the Guaranteed Parties.

SECTION 2.15 PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK; DEFAULTING
LENDER.

(a) Payments Generally.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at its
Payment Office in Dollars and in immediately available funds not later than
11:00 a.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 11:00 a.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

(b) Funding by the Lenders; Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing hereunder that such Lender will not make
available to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry practice on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(c) Payments by the Borrower; Presumptions by the Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance





34
















herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry practice on interbank compensation.

(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.4(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.4(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.4(c).

(e) Defaulting Lender.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.

(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.13) in
respect of the Revolving Loans of such Defaulting Lender shall be applied by the
Administrative Agent as follows; first, as to any payment made in respect of
principal of Revolving Loans, ratably to the principal amount of the Revolving
Loans of other Lenders as if such Defaulting Lender had no Loans outstanding,
until such time as the outstanding amount of Revolving Loans of each Lender
shall equal its pro rata share thereof based on its Applicable Percentage;
second, to any amounts (including interest thereon) owed hereunder by such
Defaulting Lender to the Administrative Agent; third, to any amounts (including
interest thereon) owed hereunder by such Defaulting Lender to the Issuing Bank
or Swing Line Lender (to the extent the Administrative Agent has received notice
thereof), ratably to the Persons entitled thereto, fourth, to the posting of
Cash Collateral (or funding of participations, as applicable) in respect of its
Applicable Percentage of the Letter of Credit Exposure; and fifth, to the
Defaulting Lender or otherwise as required by applicable Law. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this paragraph shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.  Such Defaulting Lender (i) shall not be entitled to receive
any commitment fee pursuant to Section 2.11(a) for any period during which such
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender) and (ii) shall not be entitled to receive any Letter of
Credit Fee pursuant to Section 2.11(b) for any period during





35
















which such Lender is a Defaulting Lender (which Letter of Credit Fee shall be
payable to the Issuing Bank for its own account).

(iv) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the
Swing Line Lender and the Issuing Bank agree, in their sole discretion, that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include conditions requiring arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase such
portion of outstanding Revolving Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders (other than other
Defaulting Lenders) in accordance with their Applicable Percentages, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

SECTION 2.16 SHARING OF PAYMENT BY LENDERS.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in drawings made under any Letter of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary (as to which the
provisions of this paragraph shall apply).

SECTION 2.17 INCREASE IN REVOLVING CREDIT COMMITMENTS.  

(a) Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent, the Borrower may from time to time request an increase in
the Aggregate Revolving Credit Commitments by an amount not exceeding
$100,000,000; provided that the Borrower may make a maximum of three (3) such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Revolving Credit Lender is requested to respond.  





36
















(b) Lender Elections to Increase.  Each Revolving Credit Lender requested by the
Borrower to increase its Revolving Credit Commitment shall notify the
Administrative Agent within the time period specified by the Borrower (which
shall be a period acceptable to the Administrative Agent) whether or not it
agrees to increase its Revolving Credit Commitment and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage in respect
of the Revolving Credit Facility of such requested increase.  Any Revolving
Credit Lender not responding within such time period shall be deemed to have
declined to increase its Revolving Credit Commitment.  

(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower of the Revolving Credit Lenders’
responses to each request made hereunder.  Whether or not necessary to achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent, the Issuing Bank and the Swing Line Lender (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Revolving Credit Lenders pursuant to a
joinder agreement in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) Effective Date and Allocations.  If the Aggregate Revolving Credit
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Increase Effective Date.  

(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Revolving Credit Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article IV and the other Loan
Documents are true in all material respects on and as of the Increase Effective
Date, except (i) that if a qualifier relating to materiality, Material Adverse
Effect or a similar concept applies, such representation or warranty is true in
all respects, (ii) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true in all
material respects as of such earlier date (unless a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, in which case
such representation or warranty is true in all respects), and (iii) that for
purposes of this Section 2.17 the representations and warranties contained in
Section 4.5(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.1(a) and (b), respectively, and (B) no Default exists.  On
the Increase Effective Date, each Revolving Credit Lender increasing its
Revolving Credit Commitment pursuant to this Section 2.17shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Revolving
Credit Lenders, to be required in order to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages in respect of the Revolving
Credit Facility arising from any nonratable increase in the Revolving Credit
Commitments under this Section.  To the extent that any Revolving Credit
Lender’s Revolving Loans are reduced as a result of the increase in the
Revolving Credit Commitments, the Borrower shall be deemed to have repaid and
reborrowed all such Revolving Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.3).  





37
















(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.16 or 10.1 to the contrary.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

ARTICLE III
YIELD PROTECTION

SECTION 3.1 INCREASED COSTS.

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.1(e)) or the Issuing
Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.2 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the





38
















Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrower shall pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender.  If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

SECTION 3.2 TAXES.

(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.





39
















(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Reimbursement by the Borrower.  The Borrower shall reimburse the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority
required by this Section 3.2, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;





40
















(ii) duly completed copies of Internal Revenue Service Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN; or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit  the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds.  If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been reimbursed by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower shall, upon the request of
the Administrative Agent, such Lender or the Issuing Bank, repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent, such Lender or
the Issuing Bank in the event the Administrative Agent, such Lender or the
Issuing Bank is required to repay such refund to such Governmental Authority.
 This paragraph shall not be construed to require the Administrative Agent, any
Lender or the Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

SECTION 3.3 BREAK FUNDING PAYMENTS.  In the event of (a) the payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Eurodollar Rate Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any Eurodollar Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 10.18, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (including any loss or expense arising from the
liquidation or redeployment of funds obtained by it to maintain such Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained), together with any administrative charges charged by such Lender
in connection with the foregoing.  For the purposes of calculating amounts
payable under this Section, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it by a matching deposit or other borrowing in the
London interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.    A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive





41
















absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

SECTION 3.4 SURVIVAL.  All of the Borrower’s obligations under this Article III
shall survive the termination of the Commitments and the repayment of all
Obligations hereunder.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 4.1 EXISTENCE, QUALIFICATION AND POWER.  Each Loan Party (a) is duly
organized or formed and validly existing under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own its assets and carry on its business and (ii) execute, deliver, and
perform its obligations under the Loan Documents to which it is a party and
consummate the transactions contemplated hereby or thereby, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or licenses, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

SECTION 4.2 AUTHORIZATION; NO CONTRAVENTION.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.  

SECTION 4.3 GOVERNMENTAL AUTHORIZATION; CONSENTS.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement, any other Loan Document or the
consummation of the transactions contemplated hereby or thereby.     

SECTION 4.4 BINDING EFFECT.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by bankruptcy laws and general principles of equity.

SECTION 4.5 FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.  

(a) The Borrower has heretofore furnished to the Lenders (i) the Audited
Financial Statements and (ii) its consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2010, certified by its chief
financial officer.  Such financial statements present fairly, in





42
















all material respects, the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to normal year-end adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 4.6 LITIGATION.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document or the transactions contemplated hereby or
thereby, or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect (after
the application of any proceeds of insurance as to which the insurance carrier
has been notified of the potential claim and does not dispute the coverage of
such payment).  

SECTION 4.7 NO DEFAULT.  Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

SECTION 4.8 OWNERSHIP OF PROPERTY; LIENS.  The Borrower and each Subsidiary has
good and marketable title in fee simple to, or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Permitted
Liens.  

SECTION 4.9 ENVIRONMENTAL COMPLIANCE.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, overtly
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that allege any material
Environmental Liability that could reasonably be expected to have a Material
Adverse Effect.  

SECTION 4.10 INSURANCE.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, after giving effect to any self-insurance
compatible with the following standards, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Borrower or the applicable
Subsidiary operates, and in compliance with the requirements set forth in the
Loan Documents.  

SECTION 4.11 TAXES.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which





43
















are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.  

SECTION 4.12 ERISA COMPLIANCE.  

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan which is intended to be a qualified plan under Section 401(a) of the Code
as currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code.  To the best knowledge of the Borrower,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than those listed on Schedule 4.12(d) hereto.

SECTION 4.13 SUBSIDIARIES.  As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 4.13.  

SECTION 4.14 DISCLOSURE.  The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the





44
















aggregate, could reasonably be expected to result in a Material Adverse Effect.
 No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party in connection
with any Loan Document to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby or thereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  

SECTION 4.15 COMPLIANCE WITH LAWS.  The Borrower, each Subsidiary and each other
Loan Party is in compliance in all material respects with the requirements of
all Laws (including with limitation, as applicable, all Healthcare Laws) and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  

SECTION 4.16 MARGIN REGULATIONS; INVESTMENT COMPANY ACT; ETC.  

(a) None of the proceeds of any Loan or Letter of Credit issued hereunder will
be used, directly or indirectly, for the purpose of (i) purchasing or carrying
any margin stock, (ii) reducing or retiring any Indebtedness which was
originally incurred to purchase or carry margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System) or
(iii) any other purpose which violates or which would be inconsistent with
Regulation U (12 CFR Part 221) or Regulation X (12 CFR Part 224) of the Board of
Governors of the Federal Reserve System.  Without limitation of the foregoing,
at no time shall more than 25% of the value of the assets of the Borrower and
its Subsidiaries on a consolidated basis consist of margin stock.  

(b) Neither the Borrower nor any Subsidiary is (i) an “investment company”, a
company "controlled" by an "investment company," or an "investment advisor," in
each case as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended, or (ii) otherwise subject to any other regulatory
scheme limiting its ability to incur debt under this Agreement or the other Loan
Documents.  

SECTION 4.17 SOLVENCY.  Each Loan Party is Solvent after giving effect to the
transactions contemplated hereby.  

SECTION 4.18 PERMITS, FRANCHISES.  The Borrower and each Subsidiary possesses,
and will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to or used in the course of business granted
to it and enable it to conduct the business in which it is now engaged in
compliance with applicable law, without known conflict with any trademark, trade
names, patents or other proprietary right of any Person where the failure to
possess such asset could reasonably be expected to have a Material Adverse
Effect.  

SECTION 4.19 MATERIAL AGREEMENTS.  There is no existing default or event of
default (after the expiration of any applicable grace or cure period) by any
Loan Party under any Material Agreement, which might reasonably be expected to
give rise to a Material Adverse Effect.  





45
















SECTION 4.20 REIT STATUS. The Borrower: (a) is a REIT, (b) has not revoked its
election to be a REIT, (c) has not engaged in any "prohibited transactions" as
defined in Section 856(b)(6)(iii) of the Internal Revenue Code (or any successor
provision thereto), and (d) for its current "tax year" as defined in the
Internal Revenue Code is and for all prior tax years subsequent to its election
to be a REIT has been entitled to a dividends paid deduction which meets the
requirements of Section 857 of the Internal Revenue Code.

ARTICLE V
CONDITIONS

SECTION 5.1 CONDITIONS OF THE INITIAL LOAN(S) OR LETTER(S) OF CREDIT.  The
obligation of each Lender and the Issuing Bank to make any Loan or issue any
Letter of Credit contemplated by this Agreement is subject to the fulfillment of
all of the following conditions:

(a) Approval of Counsel.  All legal matters incidental to the extension of
credit by any Lender or the Issuing Bank shall be satisfactory to the
Administrative Agent and its counsel.

(b) Documentation.  The Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, each Lender and the Issuing
Bank, each of the following, duly executed and acknowledged where appropriate by
all parties thereto:

(i) this Agreement and the Subsidiary Guaranty Agreement;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) opinions of counsel to the Loan Parties;

(iv) specimen signatures certified by an appropriate officer of each Loan Party;

(v) Organization Documents and resolutions of the board of directors, or
equivalent governing body, of each Loan Party, together with such other
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the transactions contemplated hereby and
any other legal matters relating to the Loan Parties, the Loan Documents or the
transactions contemplated hereby;

(vi) copies of any material consents and approvals of third-parties and
Governmental Authorities necessary to consummate the transactions contemplated
hereby, each of which shall be attached to a certificate delivered to the
Administrative Agent and certified by an appropriate officer of the Borrower to
be true, correct and complete copies thereof and in full force and effect
without any modification thereof (except as attached); and

(vii) such other documents as the Administrative Agent or the Required Lenders
may require.

(c) Financial Condition.  Since the date of the Audited Financial Statements, no
event or circumstance has occurred, as determined by the Administrative Agent or
any Lender,





46
















that could reasonably be expected to have a Material Adverse Effect and neither
the Administrative Agent nor any Lender shall have learned of any material
adverse fact or information regarding the Borrower or , as represented to the
date hereof, or of any material decline, as determined by the Administrative
Agent or such Lender, in a substantial or material portion of the assets of the
Borrower.

(d) Financial Information; Patriot Act; Compliance.  The Administrative Agent
and the Lenders shall have completed a satisfactory review of (i) such
investigations and other information required by the Patriot Act and by the
Administrative Agent’s or such Lender’s compliance policies; and (ii) such other
financial information as the Administrative Agent or the Required Lenders may
reasonably request.   

(e) Specified Pay-Off Indebtedness.  The Administrative Agent shall have
received evidence satisfactory to it that, concurrently with the closing, the
Specified Pay-Off Indebtedness is paid in full, any related credit facilities
are terminated and any Liens securing the same are released.

(f) Fees.  Any fees required to be paid on or before the Closing Date shall have
been paid.

(g) Legal Expenses.  Unless waived by the Administrative Agent, the Borrower
shall have paid all fees and expenses due the Administrative Agent’s counsel as
of the date hereof.

SECTION 5.2 CONDITIONS OF EACH LOAN OR LETTER OF CREDIT.  The obligation of each
Lender and the Issuing Bank to make each Loan or issue any Letter of Credit
requested by the Borrower hereunder shall be subject to the fulfillment of each
of the following conditions:

(a) Compliance.  The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date such Loan is made or such Letter of Credit is
issued, with the same effect as though such representations and warranties had
been made on and as of each such date, except that for purposes of this Section
5.2(a), the representations and warranties contained in Section 4.5(a) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.1(a) and (b), respectively, and on each such date no Default or Event of
Default shall exist.  The making of each Loan and issuance of each Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section 5.2(a).

(b) Documentation.  The Administrative Agent shall have received such other
documents, certificates, information or legal opinions as it may reasonably
request, all in form and substance satisfactory to the Administrative Agent and
the Required Lenders, in connection with such Loan or Letter of Credit.

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than any Letter of Credit as to which the Borrower has
made arrangements satisfactory to





47
















the Issuing Bank to Cash Collateralize such Letter of Credit), the Borrower
shall, and shall (except in the case of the covenants set forth in Sections 6.1,
6.2, 6.3, 6.11 and 6.15) cause each Subsidiary to, unless otherwise consented to
by the Required Lenders:  

SECTION 6.1 FINANCIAL STATEMENTS; BUDGET.  Deliver to the Administrative Agent a
sufficient number of copies for delivery by the Administrative Agent to each
Lender, of the following, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:  

(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated and, if requested by the
Administrative Agent, consolidating, balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, retained earnings and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, and, in the case of such consolidated statements, audited
and accompanied by a report and opinion of BDO USA, LLP or another independent
certified public accountant reasonably acceptable to the Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any qualification or exception
and accompanied by a certificate of the chief financial officer of the Borrower
stating that no Event of Default was discovered or occurred during the
examination of the Borrower;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations and retained earnings for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and
shareholders’ equity of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) as soon as available, but in any event not later than the last Business Day
of each fiscal year of the Borrower, a budget consisting of a consolidated
statement of income and consolidated balance sheet for the upcoming fiscal year.

(d)

SECTION 6.2 CERTIFICATES; OTHER INFORMATION.  Deliver to the Administrative
Agent a sufficient number of copies for delivery to each Lender, of the
following, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants





48
















in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;; and  

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.

SECTION 6.3 NOTICES.  Promptly notify the Administrative Agent and each Lender:

(a) of the existence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action (if any) the Borrower has taken and
proposes to take with respect thereto.  Each notice pursuant to Section 6.3(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

SECTION 6.4 PAYMENT OF OBLIGATIONS.  Pay and discharge prior to delinquency all
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property (other than Permitted Liens); and (c) all
Material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

SECTION 6.5 PRESERVATION OF EXISTENCE, ETC.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing (or the local
equivalent) under the laws of the jurisdiction of its organization, except (x)
in a transaction permitted by Section 7.4 or 7.5 or (y) in the case of good
standing (or the local equivalent), to the extent the





49
















failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, if any, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

SECTION 6.6 MAINTENANCE OF PROPERTIES.  (a) Maintain, preserve and protect (or,
in the case of properties and equipment leased to others, cause its lessees to)
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

SECTION 6.7 MAINTENANCE OF INSURANCE.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, (or, in the case
of properties and equipment leased to others, cause its lessees to maintain)
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons.   

SECTION 6.8 COMPLIANCE WITH LAWS.  Comply in all material respects with the
requirements of all Laws (including with limitation, as applicable, all
Healthcare Laws), and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

SECTION 6.9 BOOKS AND RECORDS.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.  

SECTION 6.10 INSPECTION RIGHTS.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that (i) when no
Default exists, only one such inspection shall be done at the expense of the
Borrower per calendar year, and (ii) when a Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours, as often as may be desired, and without
advance notice.





50
















SECTION 6.11 USE OF PROCEEDS.  Use the proceeds of Loans and the drawings made
under the Letters of Credit to refinance the Specified Pay-Off Indebtedness, and
for general corporate purposes (including working capital and other permitted
Investments) not in contravention of Section 4.16, any law or any other
provision of this Agreement or any other Loan Document.

SECTION 6.12 FINANCIAL COVENANTS.  

(a) Consolidated Leverage Ratio.  Maintain at all times a Consolidated Leverage
Ratio not greater than 0.40 to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio.  Maintain as at the end of each
fiscal quarter of the Borrower a Consolidated Fixed Charge Coverage Ratio for
the Four-Quarter Period ending on such date of not less than 1.50 to 1.00.

(c) Minimum Consolidated Tangible Net Worth.  Maintain at all times a
Consolidated Tangible Net Worth of at least (i) $372,000,000, plus (ii)
eighty-five percent (85%) of the net cash proceeds from any equity offering
conducted after the date hereof.

(d) Minimum Consolidated Unencumbered Asset Ratio.  Maintain a Consolidated
Unencumbered Asset Ratio at all times of not less than 1.67 to 1.00

SECTION 6.13 NEW SUBSIDIARIES.  As soon as practicable but in any event within
10 Business Days following, in the case of clause (a) and (b), the acquisition
or creation of any Subsidiary (other than any Excluded Subsidiary) and, in the
case of clause (c), the Administrative Agent’s request therefor, cause to be
delivered to the Administrative Agent each of the following:

(a) a Subsidiary Guaranty Joinder Agreement executed and delivered by such
Subsidiary;

(b) current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (or the local equivalent) of such
Subsidiary, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to such Subsidiary, the Loan
Documents or the transactions contemplated thereby; and

(c) to the extent requested by the Administrative Agent, an opinion of counsel
to such Subsidiary, addressed to the Administrative Agent and the Lenders, in
form and substance reasonably acceptable to the Administrative Agent.

SECTION 6.14 FURTHER ASSURANCES.  At the Borrower’s cost and expense, upon
request of the Administrative Agent, duly execute and deliver or cause to be
duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

SECTION 6.15   STATUS.  





51
















(a) Maintain the Borrower’s status as a REIT such that (i) all of the
representations and warranties set forth in clauses (a), (b) and (d) of Section
4.20 shall remain true and correct at all times and (ii) all of the
representations and warranties set forth in clause (c) of Section 5.25 shall
remain true and correct in all material respects.  

(b) Do or cause to be done all things necessary to maintain the listing of the
Borrower’s Equity Interest on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market System (or any successor thereof).

SECTION 6.16 BANK ACCOUNTS.  Maintain Regions as the sole provider of "treasury
services" to such Person (to the extent it is a Loan Party), and except for
local payroll accounts, maintain all of its bank accounts, including any deposit
accounts and disbursement accounts, only with Regions, Pinnacle National Bank
and other banks approved by the Administrative Agent.

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than any Letter of Credit as to which the
Borrower has made arrangements satisfactory to the Issuing Bank to Cash
Collateralize such Letter of Credit), the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, without the consent of the
Required Lenders:

SECTION 7.1 LIENS.  Create, incur, assume or suffer to exist, any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens in favor of the Administrative Agent on behalf of the Lenders and
other Guaranteed Parties;  

(b) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(c) Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by Law or arising in such Person's Ordinary Course of Business,
(ii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings, and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(d) deposits made in such Person's Ordinary Course of Business in connection
with workers’ compensation or unemployment insurance, or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds-entered into in such Person's Ordinary Course of
Business;





52
















(e) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;

(f) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;

(g) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in such Person's Ordinary Course of Business
other than through a Capitalized Lease;

(h) judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
nationally recognized insurance companies and which do not otherwise result in a
Default;

(i) Liens consisting of rights of set-off of a customary nature or bankers’
liens on an amount of deposit, whether arising by contract or operation of law,
incurred in such Person's Ordinary Course of Business so long as such deposits
are not intended as collateral for any obligation that constitutes Indebtedness;
and

(j) other Liens the result of which, after taking such Liens into account, would
not trigger a Default under the Financial Covenants contained in Section 6.12
hereof.  

SECTION 7.2 INVESTMENTS.  Make any Investments, except:

(a) Investments held by the Borrower or any Subsidiary in the form of cash
equivalents, short-term marketable debt securities or, to the extent
constituting Investments, Swap Contracts otherwise permitted or required by this
Agreement;

(b) Investments of any Loan Party in any other Loan Party;

(c) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(d) Guarantees permitted by Section 7.3;

(e) any other Investment not permitted by clause (a) through (d) the result of
which, after taking such Investment into account, would not trigger a Default
under any Financial Covenants contained in Section 6.12 hereof; provided, that,
prior to the consummation of any Acquisition involving aggregate consideration
in excess of $10,000,000, the Borrower shall deliver to the Administrative Agent
a certification, together with financial and other information in detail
reasonably requested by the Administrative Agent to demonstrate, that no Default
or





53
















Event of Default (whether under Section 6.12 or otherwise) will exist either
immediately before or immediately after giving effect thereto.

SECTION 7.3 INDEBTEDNESS.  Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness under the Loan Documents and Related Credit Arrangements;

(b) Guarantees of any Loan Party in respect of Indebtedness otherwise permitted
hereunder of any other Loan Party;

(c) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract; provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person and not
for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(d) Indebtedness of any Loan Party to any other Loan Party (which Indebtedness
shall be subordinated to the Obligations on terms satisfactory to the
Administrative Agent to the extent required by the Administrative Agent); and

(e)  other Indebtedness not permitted by clause (a) through (d) the result of
the result of which, after taking such Indebtedness into account, would not
trigger a Default under the financial covenants contained in Section 6.12
hereof.

SECTION 7.4 FUNDAMENTAL CHANGES.  Merge, dissolve, liquidate, consolidate with
or into, another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom: any
Subsidiary may merge with (i) the Borrower; provided that the Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries;
provided that (x) when any wholly-owned Subsidiary is merging with another
Subsidiary, the wholly-owned Subsidiary shall be the continuing or surviving
Person, (y) when any Loan Party is merging with another Subsidiary, a Loan Party
shall be the continuing or surviving Person, and (z) any Excluded Subsidiary may
merge with any other Excluded Subsidiary or Person that, after such merger, will
be an Excluded Subsidiary;

(a) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Loan Party; provided that if the
transferor in such a transaction is a wholly-owned Subsidiary (other than in the
case of any Excluded Subsidiary), then the transferee must also be a
wholly-owned Subsidiary; and

(b) the Borrower or any Subsidiary may merge with any Person in order to
consummate any Acquisition or other Investment permitted hereby; provided (i) in
the case of any merger involving the Borrower, the Borrower shall be the
surviving Person and (ii) in any other case, a wholly-owned Subsidiary or an
Excluded Subsidiary shall be the surviving Person of such merger.





54
















SECTION 7.5 DISPOSITIONS.  Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Loan Party, the transferee thereof must be a Loan Party;

(e) Dispositions permitted by Section 7.4; and

(f) other Dispositions of assets not otherwise permitted by clauses (a) through
(e); the result of which, after taking such Disposition into account, would not
trigger a Default under the financial covenants contained in Section 6.12
hereof; provided, that, prior to the consummation of any Disposition involving
aggregate consideration in excess of $10,000,000, the Borrower shall deliver to
the Administrative Agent a certification, together with financial and other
information in detail reasonably requested by the Administrative Agent to
demonstrate, that no Default or Event of Default (whether under Section 6.12 or
otherwise) will exist either immediately before or immediately after giving
effect thereto.

provided, further, that any Disposition pursuant to clauses (a), (b), (c) and
(f) shall be for fair market value.

SECTION 7.6 CHANGE IN NATURE OF BUSINESS.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof and other lines of business
incidental or reasonably related thereto.

SECTION 7.7 TRANSACTIONS WITH AFFILIATES.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to transactions between or among Loan Parties.

SECTION 7.8 MARGIN REGULATIONS.  Use the proceeds of any Loan or any drawings
made under a Letter of Credit, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.





55
















SECTION 7.9 BURDENSOME AGREEMENTS.  Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary (other than an Excluded Subsidiary) to make Restricted
Payments to the Borrower or any Subsidiary Guarantor or to otherwise transfer
property to any Loan Party (other than restrictions on transfers of property
encumbered by Permitted Liens in favor of the holders of the Indebtedness or
other obligations secured thereby), or (ii) of any Subsidiary (other than an
Excluded Subsidiary) to Guarantee the Indebtedness of the Borrower pursuant to
the Subsidiary Guaranty Agreement.

SECTION 7.10 DISSOLUTION, ETC.  Wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except in connection with a merger or
consolidation permitted pursuant to Section 7.4.

SECTION 7.11 SALE AND LEASEBACK TRANSACTIONS (AS LESSEE).  Enter into any
arrangement, directly or indirectly, (as lessee) whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.  

SECTION 7.12 AMENDMENT OF CERTAIN AGREEMENTS.  Amend, modify or waive any of its
rights under its Organization Documents in a manner materially adverse to the
Administrative Agent or any Lender.

SECTION 7.13 RESTRICTED PAYMENTS.  Make any Restricted Payment other than (a)
Restricted Payments by any Loan Party to another Loan Party, (b) cash dividends
necessary to qualify and maintain its qualification as a REIT and (c) so long as
no Default or Event of Default exists or will exist after giving effect thereto
on the date thereof and on a pro forma basis as if such Restricted Payment
occurred on the last day of the most recently ended Four-Quarter Period, other
cash dividends and cash distributions the result of which, after taking such
Restricted Payment into account, would not trigger a Default under any Financial
Covenants contained in Section 6.12 hereof.

SECTION 7.14 ACCOUNTING CHANGES.  Make any material change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or any Subsidiary, except to change the fiscal year
of a Subsidiary to confirm its fiscal year to that of the Borrower.

ARTICLE VIII
EVENTS OF DEFAULT, ETC.

SECTION 8.1 EVENTS OF DEFAULT.  The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:

(a) Any Loan Party shall fail to pay (i) when due any amount of principal of any
Loan, (ii) within two (2) days after the same becomes due, any reimbursement
obligation with respect to any Letter of Credit, or (iii) with five (5) days
after the same becomes due, any interest on any Loan or with respect to any
obligation in respect of any Letter of Credit or any fees or other amounts
payable under any of the Loan Documents.





56
















(b) The Borrower shall fail to observe or perform any covenant or agreement
contained in (i) Section 6.1 or 6.2, and such failure shall continue for a
period of 5 Business Days from its occurrence or (ii) Section 6.3(a) or (b),
6.5, 6.11, 6.12, 6.13, 6.15, 6.16 or Article VII.

(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of thirty (30) days from its occurrence.

(d) Any financial statement or certificate furnished to the Administrative Agent
or any Lender in connection with, or any representation or warranty made by or
on behalf of the Borrower or any Subsidiary under this Agreement or any other
Loan Document shall prove to be incorrect, false or misleading in any material
respect when furnished or made.

(e) The Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of or premium or interest on
any Indebtedness (other than the Loans or any reimbursement obligation in
respect of any drawings paid under a Letter of Credit) of any one or more of the
Borrower or any of its Subsidiaries in an aggregate principal amount exceeding
$5,000,000 (whether singly or in the aggregate, “Material Indebtedness”) that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Material Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Material Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or permit the
acceleration of, the maturity of such Material Indebtedness; or any such
Material Indebtedness shall be declared to be due and payable; or required to be
prepaid or redeemed (other than by a regularly scheduled required payment or
redemption), purchased or defeased, or any offer to prepay, redeem, purchase or
defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof.

(f) One or more judgments or orders for the payment of money in excess of
$5,000,000 in the aggregate (net of independent third-party insurance as to
which the insurance carrier has been notified of the claim and does not dispute
the coverage of such payment) shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment  or order or (ii) there shall be a period of
ten (10) consecutive days during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.

(g) The Borrower or any Subsidiary shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect  or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such





57
















proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting  any of the foregoing.

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or any such Person’s debts, or any
substantial part of any such Person’s assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
 or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Borrower or any Subsidiary or for a substantial part of
any such Person’s assets, and in any such case, such  proceeding or petition
shall remain undismissed for a period of sixty (60) days or an order or decree
approving or  ordering any of the foregoing shall be entered.

(i) The Borrower or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due.

(j) Any Change of Control shall occur or exist.

(k) (i) Any Material Agreement shall cease to be in full force and effect for
any reason; (ii) any of the material rights of the Borrower or any of its
Subsidiaries under any Material Agreement shall be terminated or suspended;
(iii) the Borrower or any of its Subsidiaries shall receive notice under any
Material Agreement of the occurrence of an event which, if not cured, could
permit the termination of any Material Agreement, and such event is not cured
and/or waived by the date specified in such notice as a deadline for such cure
(as the same may be extended by the Person giving such notice), or, if the
notice does not contain a deadline, within thirty (30) days from the date of
such notice (or such later date as may be specified by the Person giving such
notice); (iv) any proceeding or action shall otherwise be taken or commenced to
renounce, terminate or suspend any of the material rights of the Borrower or any
of its Subsidiaries under any Material Agreement, or (v) any portion or portions
of the Master Lease that accounted for 10% or more of gross revenues in the
Four-Quarter Period most recently ended are terminated, expire or otherwise no
longer in effect.

(l) Any provision of any Loan Document shall for any reason cease to be valid
and binding on, or enforceable against, any Loan Party, or any Loan Party shall
so state in writing or seek to terminate its obligations thereunder.

(m) (i) An ERISA Event occurs with respect to a Pension Plan which has resulted
or could reasonably be expected to result in liability of the Borrower under
Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount in
excess of $5,000,000, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $5,000,000.

SECTION 8.2 REMEDIES.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;





58
















(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the Letter of Credit Exposure
(in an amount equal to such Letter of Credit Exposure); and

(d) exercise on behalf of itself, the Lenders and the Issuing Bank all rights
and remedies available to it, the Lenders and the Issuing Bank under the Loan
Documents;

provided, that upon the occurrence of any Event of Default described in clause
(g) or (h) of Section 8.1, the obligation of each Lender to make Loans and any
obligation of the Issuing Bank to issue Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the Letter of Credit
Exposure as aforesaid shall automatically become effective, in each case without
further act of the Administrative Agent or any Lender.

SECTION 8.3 APPLICATION OF FUNDS.  After the exercise of remedies provided for
in Section 8.2 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Exposure has automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.2), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and other Obligations described in clauses Third, Fourth and Fifth below)
payable to the Lenders and the Issuing Bank (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Bank and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and Related Treasury
Management Arrangements, unreimbursed drawings paid under Letters of Credit and
other Obligations, ratably among the Lenders and the Issuing Bank in proportion
to the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Related Treasury Management Arrangements and
unreimbursed drawings paid under Letters of Credit or constituting the
termination value owing to any Lender or Affiliate of any Lender arising under
any Related Swap Contracts, ratably among the Lenders, any such Affiliates and
the Issuing Bank in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash





59
















Collateralize that portion of the Letter of Credit Exposure comprised of the
aggregate undrawn amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Subject to Section 2.5(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Related Credit
Arrangements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate, as the case may be.  Each Guaranteed Party not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX
ADMINISTRATIVE AGENT

SECTION 9.1 APPOINTMENT AND AUTHORITY.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Regions to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

SECTION 9.2 RIGHTS AS A LENDER.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.3 EXCULPATORY PROVISIONS.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;





60
















(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.4 RELIANCE BY ADMINISTRATIVE AGENT.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.





61
















SECTION 9.5 DELEGATION OF DUTIES.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

SECTION 9.6 RESIGNATION OF ADMINISTRATIVE AGENT.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the Issuing Bank and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with, unless an Event of Default exists, the
approval of the Borrower, to appoint a successor, which shall be a Lender or
bank with an office in the United States, or an Affiliate of any such bank or
Lender with an office in the United States.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.4 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the Administrative Agent.

Any resignation by Regions as the Administrative Agent pursuant to this Section
shall also constitute its resignation as the Issuing Bank and Swing Line Lender.
 Upon the acceptance of a successor’s appointment as the Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (ii) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other





62
















arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

SECTION 9.7 NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 9.8 NO OTHER DUTIES, ETC.  Anything herein to the contrary
notwithstanding, no Arranger or Bookrunner listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

SECTION 9.9 GUARANTY MATTERS.  Each of the Lenders and the Issuing Bank
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement if (i) such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, or (ii) such release is permitted
pursuant to Section 2.14.  Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement pursuant to this Section 9.9.   

SECTION 9.10 RELATED CREDIT ARRANGEMENTS.  No Guaranteed Party that obtains the
benefit of the provisions of Section 8.3, or any collateral by virtue of the
provisions hereof or of any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of such collateral (including the
release or impairment of any such collateral) other than in its capacity as a
Lender, the Issuing Bank or the Administrative Agent, as the case may be, and,
in any such case, only to the extent expressly provided in the Loan Documents.
 Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Related Credit Arrangements only if the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender or
Affiliate.

ARTICLE X
MISCELLANEOUS

SECTION 10.1 AMENDMENTS, ETC.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the





63
















specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.1, or, in the case of the initial
Loans or issuance of Letters of Credit, Section 5.2 without the written consent
of each Lender;

(b) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.2) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any unreimbursed drawing paid under a Letter of Credit, or (subject to
clause (iv) of the second proviso to this Section 10.1) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender entitled to such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or any
unreimbursed drawing paid under a Letter of Credit or to reduce any fee payable
hereunder;

(e) change (i) Section 2.8(d) or Section 8.3 in a manner that would alter the
pro rata sharing of Commitment reductions or payments required thereby without
the written consent of each Lender adversely affected thereby or (ii) the order
of application of any reduction in the Commitments or any prepayment of Loans
from the application thereof set forth in the applicable provisions of Section
2.9, 2.10 or 2.16, respectively, without the written consent of each Lender
adversely affected thereby;

(f) change any provision of this Section 10.1 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(g) release all or substantially all of the value of the Subsidiary Guaranty
Agreement, without the written consent of each Lender (except to the extent the
release of any Subsidiary Guarantor from the Subsidiary Guaranty Agreement is
permitted pursuant to Section 9.9, in which case such release may be made by the
Administrative Agent acting alone);

(h) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of the Required
Lenders; or

(i) result in the Borrower satisfying any condition to a Revolving Borrowing
contained in Section 5.2 (which, but for such amendment, waiver or consent would
not otherwise be satisfied), unless and until the Required Revolving Credit
Lenders shall consent thereto;





64
















and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Agreement; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement;  (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
 Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

SECTION 10.2 NO WAIVER; CUMULATIVE REMEDIES.  No failure by any Lender, the
Issuing Bank or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Bank or the
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.13 (subject to the terms of Section 2.16), or (d) any Lender form
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.16 any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 10.3 NOTICES GENERALLY.  

(a) Notice Addresses.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraphs (b) and (d) below), all notices and other communications provided for
herein shall be in writing and





65
















shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

(i) if to the Borrower, to it at 225 Robert Rose Dive, Murfreesboro, Tennessee
37129, Attention of  Justin Hutchens, Chief Operating Officer (Facsimile No.
615-890-0123; email: jhutchens@nhinvestors.com), with a copy to Harwell Howard
Hyne Gabbert & Manner, P.C., 315 Deaderick Street, Nashville, Tennessee 37238,
Attention of John Brittingham, Esq.;

(ii) if to the Administrative Agent or to Regions, in its capacity as the
Issuing Bank, to Regions at 3050 Peachtree Road, NW, Suite 400, Atlanta, GA
 30305, Attention of Adrienne G. Drummond, CTP (Facsimile No. 404-995-7665;
email: adrienne.drummond@regions.com), with copy to Regions Bank, Healthcare
Banking, 315 Deaderick Street, 2nd Floor, Nashville, TN 37238, Attention of
Craig Gardella (Facsimile No. 615-748-1501; email: Craig.Gardella@Regions.com);
and

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to Article
II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.





66
















(d) Platform.  The Borrower agrees that the Administrative Agent may make any
material delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, DebtX or a substantially
similar electronic system (the “Platform”); provided, that no Default or Event
of Default shall exist hereunder or under any Loan Document solely as a result
of any delay or failure of delivery of Communications made available to Lenders
by delivery to the Administrative Agent for posting on the Platform.  The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, completeness, timeliness, sufficiency, or
sequencing of the Communications posted on the Platform.  The Administrative
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.  

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender's e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.

SECTION 10.4 EXPENSES, INDEMNITY; DAMAGE WAIVER.  

(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder,





67
















including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.  

(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.  

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Bank or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Issuing Bank in connection
with such capacity.  The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.16d).

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated





68
















hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments.  All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Bank and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 10.5 SUCCESSORS, ASSIGNMENT.  

(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of paragraph (b) of
this Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.  

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and





69
















Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment; or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such proposed assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5)  Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower.  No such assignment shall be made to the Borrower
or the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to





70
















paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article III and Section 10.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment(s) and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
the Issuing Bank and the Swing Line Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the unanimous consent of the
Lenders under Section 10.1 that affects such Participant.  Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Article III to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
 To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.13 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16as though it were a Lender.

(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 3.1 and 3.2 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless





71
















the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 3.2 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.2(e) as though it were a Lender.  

(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  

SECTION 10.6 TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below) while any Commitments are
in effect, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any permitted assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 10.7 NO THIRD PARTY BENEFICIARIES.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.





72
















SECTION 10.8 TIME.  Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.

SECTION 10.9 SEVERABILITY OF PROVISIONS.  If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

SECTION 10.10 COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION.  

(a) Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission (including .PDF file) shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 10.11 GOVERNING LAW; JURISDICTION; ETC.  

(a) Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction.  The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Bank
may otherwise





73
















have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.3.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 10.12 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.13 RIGHT OF SET OFF.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have.  Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 10.14 SURVIVAL.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in





74
















connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans or the issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any drawing paid under a Letter of Credit or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as any
Commitment has not expired or terminated.  All representations and warranties
made herein, in the certificates, reports, notices, and other documents
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the other Loan Documents, and the making of the Loans or the
issuance of the Letters of Credit.

SECTION 10.15 USURY.  In no event shall the amount of interest due or payable
under this Agreement or any other Loan Document exceed the maximum rate of
interest allowed by applicable law and, in the event any such payment is
inadvertently paid by the Borrower or inadvertently received by the
Administrative Agent or any Lender, then such excess sum shall be credited as a
payment of principal, or, if it exceeds such unpaid principal, refunded to the
Borrower.  It is the express intent of the parties hereto that the Borrower not
pay and neither the Administrative Agent nor any Lender receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under applicable law.

SECTION 10.16 USA PATRIOT ACT NOTICE.  Each Lender and the Administrative Agent
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow the Lenders and the Administrative
Agent to such Loan Party in accordance with the Patriot Act.

SECTION 10.17 REPLACEMENT OF LENDERS.  

(a) Each of the following shall constitute a  “Replacement Event”:

(i)  if in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by Section 10.1, the consent of each Lender or each affected
Lender, as applicable, is required and the consent of the Required Lenders at
such time is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each such other Lender, a “Non-Consenting
Lender”);

(ii)  if (x) any Lender is a Defaulting Lender, (y) any Person that Controls
such Lender or its holding company has been deemed insolvent or become the
subject of a bankruptcy, insolvency, receivership or similar proceeding or (z)
any Lender or Person described in clause (y) is believed in good faith by the
Administrative Agent, the Issuing Bank or the Swing Line Lender to have
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities (each such Lender, a “Credit Risk Lender”); or

(iii) if any Lender requests compensation under Section 3.1 and the condition
giving rise to such compensation still exists (each such Lender, an “Affected
Lender”).





75
















(b) For so long as any Replacement Event exists, the Borrower may seek one or
more Eligible Assignees (each, a “Replacement Lender”) at its sole cost and
expense to purchase the affected Loans and Commitments of the Non-Consenting
Lender, Credit Risk Lender or Affected Lender, as the case may be (such Lender,
the “Replaced Lender”).  Such purchase may be made, in whole or in part (subject
to the minimum amount requirements in Section 10.5 and a requirement that the
Replacement Lender assume a portion of the Commitment of the Replaced Lender
that corresponds to the purchased portion of the Loans of such Replaced Lender),
at an aggregate price no less than the outstanding principal amount of the
purchased Loans plus accrued interest with respect thereto.  In such case, the
Borrower, the Administrative Agent, the Replaced Lender and each Replacement
Lender shall execute and deliver an appropriately completed Assignment and
Assumption pursuant to Section 10.5 to effect the assignment of rights to, and
the assumption of obligations by, each Replacement Lender; provided that any
fees required to be paid by Section 10.5 in connection with such assignment
shall be paid by the Borrower or the Replacement Lender.  In the case of each
replacement of a Lender (other than a Defaulting Lender), the Borrower shall pay
such Replaced Lender, any commitment fees and other amounts then due and owing
to such Lender (including any additional amounts owing under Section 3.1) prior
to such replacement.  

(c) If a Replaced Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Assumption and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the Administrative Agent after the later of (x) the date on which each
Replacement Lender executes and delivers such Assignment and Assumption and/or
such other documentation and (y) the date as of which all obligations of the
Borrower owing to the Replaced Lender relating to the Loans and participations
so assigned have been paid in full by each Replacement Lender to such Replaced
Lender, then such Replaced Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Assumption and/or such other documentation on behalf of such
Replaced Lender.

(d) Notwithstanding anything herein, neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a Replacement Lender.  

SECTION 10.18 TERMINATION OF EXISTING CREDIT AGREEMENT; WAIVER OF BREAKAGE
COSTS. The Borrower, the Lenders party hereto (which Lenders are all of the
“Lenders” under and as defined in the Existing Credit Agreement) and Regions, as
Agent under the Existing Credit Agreement, agree that on the Closing Date, (i)
the commitments under the Existing Credit Agreement shall terminate and be of no
further force and effect (without regard to any requirement under the Credit
Agreement for prior notice of termination of the commitments thereunder), and
(ii) the Borrower shall not be required to pay any breakage costs incurred in
connection with the prepayment of Loans under (and as defined in) the Existing
Credit Agreement on the Closing Date to the extent the Closing Date does not
constitute the last day of any Interest Period (as defined in the Existing
Credit Agreement) applicable thereto.




[Signature pages follow]








76
















IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed under seal as of the day and year first written above.




BORROWER:




NATIONAL HEALTH INVESTORS, INC.,

a Maryland corporation







By:     /s/J. Justin Hutchens

Name: J. Justin Hutchens

Title:    President and COO























Credit Agreement

Signature Page 1 of 4













ADMINISTRATIVE AGENT:







REGIONS BANK, as Administrative Agent







By:       /s/Craig Gardello__

Name:  Craig Gardello

Title:     Senior Vice President





Credit Agreement

Signature Page 2 of 4













LENDERS:







REGIONS BANK, as Lender, Issuing Bank, and Swing Line Lender







By:        /s/Craig Gardello__

Name:  Craig Gardello

Title:     Senior Vice President





Credit Agreement

Signature Page 3 of 4













PINNACLE NATIONAL BANK, as Lender







By:        /s/Allison H. Jones __

Name:  Allison H. Jones

Title:     Senior Vice President








Credit Agreement

Signature Page 4 of 4













SCHEDULE 2.1




COMMITMENTS AND APPLICABLE PERCENTAGES
















Lender







Revolving Credit Commitment

Applicable Percentage – Revolving Credit Facility







Term Loan Commitment




Applicable  Percentage – Term Loan Facility

Regions Bank

$42,500,000.00

  85.000000000%

$42,500,000.00

  85.000000000%

Pinnacle National Bank

$7,500,000.00

  15.000000000%

$7,500,000.00

 15.000000000%

Total:

$50,000,000.00

100.000000000%

$50,000,000.00

100.000000000%








S-1










SCHEDULE 4.12(d)




PENSION PLANS




None.





S-2










SCHEDULE 4.13




SUBSIDIARIES




Company

State of Formation

NHI/REIT, Inc.

MD

Florida Holdings IV, LLC

DE

NHI/Anderson, LLC

DE

NHI/Laurens, LLC

DE

Texas NHI Investors, LLC

TX

NHI of Paris, LLC

DE

NHI of San Antonio, LLC

DE

NHI of East Houston, LLC

DE

NHI of Northwest Houston, LLC

DE

NHI-Bickford RE, LLC

DE

NHI-REIT of Arizona, Limited Partnership

AZ

NHI/REIT of Florida, L.P.

FL

NHI-REIT of Florida, LLC

DE

NHI-REIT of Georgia, L.P.

GA

NHI-REIT of Idaho, L.P.

ID

NHI-REIT of Illinois, L.P.

IL

NHI of Kansas, L.P.

KS

NHI-REIT of Missouri, LP

MO

NHI-REIT of New Jersey, L.P.

NJ

NHI-REIT of Pennsylvania, L.P.

PA

NHI-REIT of South Carolina, L.P.

SC

NHI-REIT of Texas, L.P.

TX

NHI-REIT of Virginia, L.P.

VA

NHI of Bartow, LLC

DE

NHI of St. Cloud, LLC

DE

NHI of Lakeland, LLC

DE

NHI REIT of Alabama, L.P.

AL

NHI-REIT of California, L.P.

CA

NHI-REIT of Minnesota, LLC

DE

Orangeburg Nursing Home, Inc.

GA








S-1


